Exhibit 10.32

 

OMAGINE, INC.

2014 STOCK OPTION PLAN (AS AMENDED)

 



 

 

This Omagine, Inc. 2014 Stock Option Plan (the "Plan") is designed to retain
directors, executives and selected employees and consultants and reward them for
making major contributions to the success of Omagine, Inc. (the “Company”).
These objectives are accomplished by making long-term incentive awards under the
Plan thereby providing Participants (as defined below) with a proprietary
interest in the growth and performance of the Company.

 

1.Definitions.



(a)“Appreciation Award” – This term shall refer to Options and Stock
Appreciation Rights, together.

 

(b)"Board" - The Board of Directors of the Company.

 

(c)"Code" - The Internal Revenue Code of 1986, as amended from time to time.

 

(d)"Committee" - The Compensation Committee of the Company's Board, or such
other committee of the Board that is designated by the Board to administer the
Plan, composed of not less than two members of the Board all of whom are
disinterested persons, as contemplated by Rule 16b-3 ("Rule 16b-3") promulgated
under the Securities Exchange Act of 1934, as amended (the "Exchange Act").

 

(e)"Company" – Omagine, Inc. and its subsidiaries including subsidiaries of
subsidiaries.

 

(f)"Exchange Act" - The Securities Exchange Act of 1934, as amended from time to
time.

 

(g)"Fair Market Value" – means, as of any date, the value of a share of the
Company’s $0.001 par value common stock (“Stock” as defined below) determined as
follows: (i) if the Stock is listed on any established stock exchange or
national market system, including without limitation the NASDAQ Stock Market,
its Fair Market Value shall be the closing price for such Stock (or the closing
bid, if no sales were reported) as quoted on such exchange or system for the
last market trading day prior to the time of determination, as reported by a
source deemed reliable by the Board or Committee; (ii) if the Stock is regularly
quoted by a recognized by a securities dealer but selling prices are not
reported, the Fair market Value shall be the mean between the high bid and low
asked prices for the Stock on the last market trading day prior to the date of
determination; or (iii) in the absence of an established market for the Stock,
the Fair Market Value shall be determined in good faith by the Board or
Committee.

 

(h)"Grant" - The grant of any form of Option, Stock Award, Stock Appreciation
Right, or stock purchase offer, whether granted singly, in combination or in
tandem (any of which is an “Award”), to a Participant pursuant to such terms,
conditions and limitations as the Board or Committee may establish in order to
fulfill the objectives of the Plan.

 



1

 

 

(i)"Grant Agreement" - An agreement between the Company and a Participant that
sets forth the terms, conditions and limitations applicable to a Grant.

 

(j)"Option" - Either an Incentive Stock Option, in accordance with Section 422
of the Code, or a Nonstatutory Option, to purchase the Company's Stock that may
be awarded to a Participant under the Plan. A Participant who receives an Award
of an Option shall be referred to as an "Optionee."

 

(k)"Participant" - A director, officer, employee or consultant of the Company to
whom an Award has been made under the Plan.

 

(l)"Restricted Stock Purchase Offer" - A Grant of the right to purchase a
specified number of shares of Stock pursuant to a written agreement issued under
the Plan.

 

(m)"Securities Act" - The Securities Act of 1933, as amended from time to time.

 

(n)"Stock" - Authorized and issued or unissued shares of the Company’s common
stock, par value $0.001.

 

(o)"Stock Appreciation Right" – A Grant of the right to receive a specified
number of shares of Stock pursuant to a written agreement issued under the Plan.

 

(p)“Stock Award" - A Grant made under the Plan in Stock or denominated in units
of Stock for which the Participant is not obligated to pay additional
consideration.

 

2.Administration. The Plan shall be administered by the Board, provided however,
that the Board may delegate such administration to the Committee. Subject to the
provisions of the Plan, the Board and/or the Committee shall have authority to
(a) grant, in its discretion, Incentive Stock Options in accordance with Section
422 of the Code, or Nonstatutory Options, Stock Awards or Restricted Stock
Purchase Offers; (b) determine in good faith the fair market value of the Stock
covered by any Grant; (c) determine which eligible persons shall receive Grants
and the number of shares, restrictions, terms and conditions to be included in
such Grants; (d) construe and interpret the Plan; (e) promulgate, amend and
rescind rules and regulations relating to its administration, and correct
defects, omissions and inconsistencies in the Plan or any Grant; (f) consistent
with the Plan and with the consent of the Participant, as appropriate, amend any
outstanding Grant or amend the exercise date or dates thereof; (g) determine the
duration and purpose of leaves of absence which may be granted to Participants
without constituting termination of their employment for the purpose of the Plan
or any Grant; and (h) make all other determinations necessary or advisable for
the Plan's administration. The interpretation and construction by the Board of
any provisions of the Plan or selection of Participants shall be conclusive and
final. No member of the Board or the Committee shall be liable for any action or
determination made in good faith with respect to the Plan or any Grant made
thereunder.

 



2

 

 

3.Eligibility.



(a)General: The persons who shall be eligible to receive Grants shall be
directors, officers, employees or consultants to the Company. The term
consultant shall mean any person, other than an employee, who is engaged by the
Company to render services and is compensated for such services. An Optionee may
hold more than one Option. Any issuance of a Grant to an officer or director of
the Company of the Company under the Exchange Act shall comply with the
requirements of Rule 16b-3.

 

(b)Incentive Stock Options: Incentive Stock Options may only be issued to
employees of the Company. Incentive Stock Options may be granted to officers or
directors, provided they are also employees of the Company. Payment of a
director's fee shall not be sufficient to constitute employment by the Company.

 

The Company shall not grant an Incentive Stock Option under the Plan to any
employee if such Grant would result in such employee holding the right to
exercise for the first time in any one calendar year, under all Incentive Stock
Options granted under the Plan or any other plan maintained by the Company, with
respect to shares of Stock having an aggregate fair market value, determined as
of the date of the Option is granted, in excess of $100,000. Should it be
determined that an Incentive Stock Option granted under the Plan exceeds such
maximum for any reason other than a failure in good faith to value the Stock
subject to such option, the excess portion of such option shall be considered a
Nonstatutory Option. To the extent the employee holds two (2) or more such
Options which become exercisable for the first time in the same calendar year,
the foregoing limitation on the exercisability of such Option as Incentive Stock
Options under the Federal tax laws shall be applied on the basis of the order in
which such Options are granted. If, for any reason, an entire Option does not
qualify as an Incentive Stock Option by reason of exceeding such maximum, such
Option shall be considered a Nonstatutory Option.

 

(c)Nonstatutory Option: The provisions of the foregoing Section 3(b) shall not
apply to any Option designated as a "Nonstatutory Option" or which sets forth
the intention of the parties that the Option be a Nonstatutory Option.

 

(d)Stock Awards and Restricted Stock Purchase Offers: The provisions of Section
3(b) and 3(c) shall not apply to any Stock Award or Restricted Stock Purchase
Offer under the Plan.

 

4.Stock.



(a)Authorized Stock: Stock subject to Grants may be either unissued or
reacquired Stock.

 

(b)Number of Shares: Subject to adjustment as provided in Section 5(i) of the
Plan, the total number of shares of Stock which may be purchased or granted
directly by Options, Stock Awards or Restricted Stock Purchase Offers, or
purchased indirectly through exercise of Options granted under the Plan shall
not exceed five million (5,000,000) shares. If any Grant shall for any reason
terminate or expire, any shares allocated thereto but remaining unpurchased upon
such expiration or termination shall again be available for Grants with respect
thereto under the Plan as though no Grant had previously occurred with respect
to such shares. Any shares of Stock issued pursuant to a Grant and repurchased
pursuant to the terms thereof, and any shares otherwise issuable to a Grantee
under any Award but withheld by the Company for the purpose of satisfying any
governmental tax withholding obligation, shall be available for future Grants as
though not previously covered by a Grant.

 



3

 

 

(c)Reservation of Shares: The Company shall reserve and keep available at all
times during the term of the Plan such number of shares as shall be sufficient
to satisfy the requirements of the Plan. If, after reasonable efforts, which
efforts shall not include the registration of the Plan or Grants under the
Securities Act, the Company is unable to obtain authority from any applicable
regulatory body, which authorization is deemed necessary by legal counsel for
the Company for the lawful issuance of shares hereunder, the Company shall be
relieved of any liability with respect to its failure to issue and sell the
shares for which such requisite authority was so deemed necessary unless and
until such authority is obtained.

 

(d) Application of Funds: The proceeds received by the Company from the sale of
Stock pursuant to the exercise of Options or rights under Stock Purchase
Agreements will be used for general corporate purposes.

 

(e)No Obligation to Exercise: The issuance of a Grant shall impose no obligation
upon the Participant to exercise any rights under such Grant.

 

5.Terms and Conditions Specific to Options. Options granted hereunder shall be
evidenced by agreements between the Company and the respective Optionees, in
such form and substance as the Board or Committee shall from time to time
approve. The form of Incentive Stock Option Agreement attached hereto as Exhibit
A and the three forms of a Nonstatutory Stock Option Agreement for employees,
for directors and for consultants, attached hereto as Exhibit B-1, Exhibit B-2
and Exhibit B-3, respectively, shall be deemed to be approved by the Board.
Option agreements need not be identical, and in each case may include such
provisions as the Board or Committee may determine, but all such agreements
shall be subject to and limited by the following terms and conditions:



(a)Number of Shares: Each Option shall state the number of shares to which it
pertains.

 

(b)Exercise Price: Each Option shall state the exercise price, which shall be
determined as follows:



(i)Any Incentive Stock Option granted to a person who at the time the Option is
granted owns (or is deemed to own pursuant to Section 424(d) of the Code) Stock
possessing more than ten percent (10%) of the total combined voting power or
value of all classes of Stock of the Company ("Ten Percent Holder") shall have
an exercise price of no less than 110% of the Fair Market Value of the Stock as
of the “Date of Grant”; and



(ii)Incentive Stock Options granted to a person who at the time the Option is
granted is not a Ten Percent Holder and all Nonstatutory Options shall have an
exercise price of no less than 100% of the Fair Market Value of the Stock as of
the Date of Grant.

 



4

 

 

(c)Medium and Time of Payment: The exercise price shall become immediately due
upon exercise of the Option and shall be paid in cash or check made payable to
the Company. Should the Company's outstanding Stock remain registered under
Section 12(g) of the Exchange Act at the time the Option is exercised, then the
exercise price may also be paid as follows:


 

(i)in shares of Stock held by the Optionee for the requisite period necessary to
avoid a charge to the Company's earnings for financial reporting purposes and
valued at Fair Market Value on the exercise date, or



(ii)through a special sale and remittance procedure pursuant to which the
Optionee shall concurrently provide irrevocable written instructions (a) to a
Company designated brokerage firm to effect the immediate sale of the purchased
shares and remit to the Company, out of the sale proceeds available on the
settlement date, sufficient funds to cover the aggregate exercise price payable
for the purchased shares plus all applicable Federal, state and local income and
employment taxes required to be withheld by the Company by reason of such
purchase, and (b) to the Company to deliver the certificates for the purchased
shares directly to such brokerage firm in order to complete the sale
transaction.

 

At the discretion of the Board, exercisable either at the time of Option Grant
or of Option exercise, the exercise price may also be paid (i) by Optionee's
delivery of a promissory note in form and substance satisfactory to the Company
and permissible under applicable law and bearing interest at a rate determined
by the Board in its sole discretion, but in no event less than the minimum rate
of interest required to avoid the imputation of compensation income to the
Optionee under the Federal tax laws, or (ii) in such other form of consideration
permitted by Delaware law as may be acceptable to the Board.

 

6.Terms and Conditions Specific to Stock Appreciation Rights. Stock Appreciation
Rights (or “Rights”) granted hereunder shall be evidenced by agreements between
the Company and the respective Grantees, in such form and substance as the Board
or Committee shall from time to time approve. The three forms of Stock
Appreciation Right Agreement for employees, for directors and for consultants,
attached hereto as Exhibit E-1, Exhibit E-2 and Exhibit E-3, respectively, shall
be deemed to be approved by the Board. Option agreements need not be identical,
and in each case may include such provisions as the Board or Committee may
determine, but all such agreements shall be subject to and limited by the
following terms and conditions:



(a)Number of Shares: Each Right shall state the number of shares to which it
pertains.

 

(b)Base Price: Each Right shall state the Base Price, which shall not be less
than 100% of the Fair Market Value of the Stock as of the Date of Grant.

 



5

 

 

7.Terms and Conditions Specific to Appreciation Awards. Appreciation Awards
shall be subject to and limited by the following terms and conditions:

 

(a)Term and Exercise of Appreciation Awards: Any Appreciation Award granted to
an employee of the Company shall become immediately exercisable unless the Board
shall specifically determine otherwise, as provided herein. In no event shall
any Appreciation Award be exercisable after the expiration of ten (10) years
from the date it is granted, provided however that no Incentive Stock Option
granted to a Ten Percent Holder shall, by its terms, be exercisable after the
expiration of five (5) years from the date of the Option. Unless otherwise
specified by the Board or the Committee in the resolution authorizing such
Appreciation Award, the Date of Grant of an Appreciation Award shall be deemed
to be the date upon which the Board or the Committee authorizes the granting of
such Appreciation Award.

 

Each Appreciation Award shall be exercisable to the nearest whole share, in
installments or otherwise, as the respective Appreciation Award agreements may
provide. During the lifetime of a Grantee, the Appreciation Award shall be
exercisable only by the Grantee and shall not be assignable or transferable by
the Grantee, and no other person shall acquire any rights therein. To the extent
not exercised, installments (if more than one) shall accumulate, but shall be
exercisable, in whole or in part, only during the period for exercise as stated
in the Appreciation Award agreement, whether or not other installments are then
exercisable.

 

(b)Termination of Status as Employee, Consultant or Director: With respect to
Incentive Stock Options, if Optionee's status as an employee shall terminate for
any reason other than Optionee's disability or death, then Optionee (or if the
Optionee shall die after such termination, but prior to exercise, Optionee's
personal representative or the person entitled to succeed to the Option) shall
have the right to exercise the portions of any of Optionee's Incentive Stock
Options which were exercisable as of the date of such termination, in whole or
in part, not less than 30 days nor more than three (3) months after such
termination (or, in the event of "termination for cause" as that term is defined
in Delaware case law related thereto, or by the terms of the Plan or the Option
Agreement or an employment agreement, the Incentive Stock Option shall
automatically terminate as of the termination of employment as to all shares
covered by the Incentive Stock Option).

 

With respect to other Appreciation Awards (other than Incentive Stock Options)
granted to employees, directors or consultants, the Board may specify such
period for exercise, not less than 30 days (except that in the case of
"termination for cause" or removal of a director, the Appreciation Award shall
automatically terminate as of the termination of employment or services as to
shares covered by the Appreciation Award), following termination of employment
or services as the Board deems reasonable and appropriate. The Appreciation
Award may be exercised only with respect to installments that the Grantee could
have exercised at the date of termination of employment or services. Nothing
contained herein or in any Appreciation Award granted pursuant hereto shall be
construed to affect or restrict in any way the right of the Company to terminate
the employment or services of a Grantee with or without cause.

 

(c)Disability of Grantee: If an Grantee is disabled (within the meaning of
Section 22(e)(3) of the Code) at the time of termination, the three (3) month
period set forth in Section 7(b) shall be a period, as determined by the Board
and set forth in the Appreciation Award, of not less than six months nor more
than one year after such termination.

 



6

 

 

(d)Death of Grantee: If an Grantee dies while employed by, engaged as a
consultant to, or serving as a Director of the Company, the portion of such
Grantee's Appreciation Award which was exercisable at the date of death may be
exercised, in whole or in part, by the estate of the decedent or by a person
succeeding to the right to exercise such Appreciation Award at any time within
(i) a period, as determined by the Board and set forth in the Appreciation
Award, of not less than six (6) months nor more than one (1) year after
Grantee's death, which period shall not be more, in the case of a Nonstatutory
Option or Stock Appreciation Right, than the period for exercise following
termination of employment or services, or (ii) during the remaining term of the
Appreciation Award, whichever is the lesser. The Appreciation Award may be so
exercised only with respect to installments exercisable at the time of Grantee's
death and not previously exercised by the Grantee.

 

(e)Nontransferability of Appreciation Award: No Appreciation Award shall be
transferable by the Grantee, except by will or by the laws of descent and
distribution.

 

(f)Recapitalization: Subject to any required action of shareholders, the number
of shares of Stock covered by each outstanding Appreciation Award, and the
exercise price per share thereof set forth in each such Appreciation Award,
shall be proportionately adjusted for any increase or decrease in the number of
issued shares of Stock of the Company resulting from a stock split, stock
dividend, combination, subdivision or reclassification of shares, or the payment
of a stock dividend, or any other increase or decrease in the number of such
shares affected without receipt of consideration by the Company; provided,
however, the conversion of any convertible securities of the Company shall not
be deemed to have been "effected without receipt of consideration" by the
Company.



In the event of a proposed dissolution or liquidation of the Company, a merger
or consolidation in which the Company is not the surviving entity, or a sale of
all or substantially all of the assets or capital stock of the Company
(collectively, a "Reorganization"), unless otherwise provided by the Board, all
unexercised Options shall terminate immediately prior to such date as is
determined by the Board, which date shall be no later than the consummation of
such Reorganization. In such event, if the entity which shall be the surviving
entity does not tender to Grantee an offer, for which it has no obligation to do
so, to substitute for any unexercised Appreciation Award or capital stock of
such surviving entity, as applicable, which on an equitable basis shall provide
the Grantee with substantially the same economic benefit as such unexercised
Appreciation Award, then the Board may grant to such Grantee, in its sole and
absolute discretion and without obligation, the right for a period commencing
thirty (30) days prior to and ending immediately prior to the date determined by
the Board pursuant hereto for termination of the Appreciation Award or during
the remaining term of the Appreciation Award, whichever is the lesser, to
exercise any unexpired Appreciation Award or Awards without regard to the
installment provisions of Paragraph 8(d) of the Plan; provided, that any such
right granted shall be granted to all Grantees not receiving an offer to receive
substitute options on a consistent basis, and provided further, that any such
exercise shall be subject to the consummation of such Reorganization.

 



7

 

 

Subject to any required action of shareholders, if the Company shall be the
surviving entity in any merger or consolidation, each outstanding Appreciation
Award thereafter shall pertain to and apply to the securities to which a holder
of shares of Stock equal to the shares subject to the Appreciation Award would
have been entitled by reason of such merger or consolidation.

 

To the extent that the foregoing adjustments relate to stock or securities of
the Company, such adjustments shall be made by the Board, whose determination in
that respect shall be final, binding and conclusive. Except as expressly
provided in this Section 7(f), the Grantee shall have no rights by reason of any
subdivision or consolidation of shares of stock of any class or the payment of
any stock dividend or any other increase or decrease in the number of shares of
stock of any class, and the number or price of shares of Stock subject to any
Appreciation Award shall not be affected by, and no adjustment shall be made by
reason of, any dissolution, liquidation, merger, consolidation or sale of assets
or capital stock, or any issue by the Company of shares of stock of any class or
securities convertible into shares of stock of any class.

 

The Grant of an Appreciation Award pursuant to the Plan shall not affect in any
way the right or power of the Company to make any adjustments,
reclassifications, reorganizations or changes in its capital or business
structure or to merge, consolidate, dissolve, or liquidate or to sell or
transfer all or any part of its business or assets.

 

(g)Rights as a Shareholder: A Grantee shall have no rights as a shareholder with
respect to any shares covered by an Appreciation Award until the effective date
of the issuance of the shares following exercise of such Appreciation Award by
Grantee. No adjustment shall be made for dividends (ordinary or extraordinary,
whether in cash, securities or other property) or distributions or other rights
for which the record date is prior to the date such stock certificate is issued,
except as expressly provided in Section 7(f) hereof.

 

(h)Modification, Acceleration, Extension, and Renewal of Appreciation Awards:
Subject to the terms and conditions and within the limitations of the Plan, the
Board may modify an Appreciation Award, or, once an Appreciation Award is
exercisable, accelerate the rate at which it may be exercised, and may extend or
renew outstanding Appreciation Awards granted under the Plan or accept the
surrender of outstanding Appreciation Awards (to the extent not theretofore
exercised) and authorize the granting of new Appreciation Awards in substitution
for such Appreciation Awards, provided such action is permissible under Section
422 of the Code and applicable securities laws. Notwithstanding the provisions
of this Section 7(h), however, no modification of an Appreciation Award shall,
without the consent of the Grantee, alter to the Grantee's detriment or impair
any rights or obligations under any Appreciation Award theretofore granted under
the Plan.

 



8

 

 

(i)Exercise Before Exercise Date: At the discretion of the Board, the
Appreciation Award may, but need not, include a provision whereby the Grantee
may elect to exercise all or any portion of the Appreciation Award prior to the
stated exercise date of the Appreciation Award or any installment thereof. Any
shares so purchased prior to the stated exercise date shall be subject to
repurchase by the Company upon termination of Grantee's employment as
contemplated by Section 7(k) hereof prior to the exercise date stated in the
Appreciation Award and such other restrictions and conditions as the Board or
Committee may deem advisable.

 

(j)Other Provisions: The Appreciation Award agreements authorized under the Plan
shall contain such other provisions, including, without limitation, restrictions
upon the exercise of the Appreciation Awards, as the Board or the Committee
shall deem advisable. Shares shall not be issued pursuant to the exercise of an
Appreciation Award, if the exercise of such Appreciation Award or the issuance
of shares thereunder would violate, in the opinion of legal counsel for the
Company, the provisions of any applicable law or the rules or regulations of any
applicable governmental or administrative agency or body, such as the Code, the
Securities Act, the Exchange Act, Delaware law, and the rules promulgated under
the foregoing or the rules and regulations of any exchange upon which the shares
of the Company are listed. Without limiting the generality of the foregoing, the
exercise of each Appreciation Award shall be subject to the condition that if at
any time the Company shall determine that (i) the satisfaction of withholding
tax or other similar liabilities, or (ii) the listing, registration or
qualification of any shares covered by such exercise upon any securities
exchange or under any state or federal law, or (iii) the consent or approval of
any regulatory body, or (iv) the perfection of any exemption from any such
withholding, listing, registration, qualification, consent or approval is
necessary or desirable in connection with such exercise or the issuance of
shares thereunder, then in any such event, such exercise shall not be effective
unless such withholding, listing registration, qualification, consent, approval
or exemption shall have been effected, obtained or perfected free of any
conditions not acceptable to the Company.

 

(k)Repurchase Agreement: The Board may, in its discretion, require as a
condition to the Grant of an Appreciation Award hereunder, that a Grantee
execute an agreement with the Company, in form and substance satisfactory to the
Board in its discretion ("Repurchase Agreement"), (i) restricting the Grantee's
right to transfer shares purchased or received under such Appreciation Award
without first offering such shares to the Company or another shareholder of the
Company upon the same terms and conditions as provided therein; and (ii)
providing that upon termination of Grantee's employment with the Company, for
any reason, the Company (or another shareholder of the Company, as provided in
the Repurchase Agreement) shall have the right at its discretion (or the
discretion of such other shareholders) to purchase and/or redeem all such shares
owned by the Grantee on the date of termination of his or her employment at a
price equal to: (A) the fair value of such shares as of such date of
termination; or (B) if such repurchase right lapses at 20% of the number of
shares per year, the original purchase price of such shares, and upon terms of
payment permissible under applicable law; provided that in the case of
Appreciation Awards or Stock Awards granted to officers, directors, consultants
or affiliates of the Company, such repurchase provisions may be subject to
additional or greater restrictions as determined by the Board or Committee.

 



9

 

 

8.Stock Awards and Restricted Stock Purchase Offers.

 

(a)Types of Grants.



(i)Stock Award. All or part of any Stock Award under the Plan may be subject to
conditions established by the Board or the Committee, and set forth in the Stock
Award Agreement, which may include, but are not limited to, continuous service
with the Company, achievement of specific business objectives, increases in
specified indices, attaining growth rates and other comparable measurements of
Company performance. Such Awards may be based on Fair Market Value or other
specified valuation. All Stock Awards will be made pursuant to the execution of
a Stock Award Agreement substantially in the form attached hereto as Exhibit C.

 

(ii)Restricted Stock Purchase Offer. A Grant of a Restricted Stock Purchase
Offer under the Plan shall be subject to such (i) vesting contingencies related
to the Participant's continued association with the Company for a specified time
and (ii) other specified conditions as the Board or Committee shall determine,
in their sole discretion, consistent with the provisions of the Plan. All
Restricted Stock Purchase Offers shall be made pursuant to a Restricted Stock
Purchase Offer substantially in the form attached hereto as Exhibit D.

 

(b)Conditions and Restrictions. Shares of Stock which Participants may receive
as a Stock Award under a Stock Award Agreement or Restricted Stock Purchase
Offer under a Restricted Stock Purchase Offer may include such restrictions as
the Board or Committee, as applicable, shall determine, including restrictions
on transfer, repurchase rights, right of first refusal, and forfeiture
provisions. When transfer of Stock is so restricted or subject to forfeiture
provisions it is referred to as "Restricted Stock". Further, with Board or
Committee approval, Stock Awards or Restricted Stock Purchase Offers may be
deferred, either in the form of installments or a future lump sum distribution.
The Board or Committee may permit selected Participants to elect to defer
distributions of Stock Awards or Restricted Stock Purchase Offers in accordance
with procedures established by the Board or Committee to assure that such
deferrals comply with applicable requirements of the Code including, at the
choice of Participants, the capability to make further deferrals for
distribution after retirement. Any deferred distribution, whether elected by the
Participant or specified by the Stock Award Agreement, Restricted Stock Purchase
Offers or by the Board or Committee, may require the payment be forfeited in
accordance with the provisions of Section 8(c). Dividends or dividend equivalent
rights may be extended to and made part of any Stock Award or Restricted Stock
Purchase Offers denominated in Stock or units of Stock, subject to such terms,
conditions and restrictions as the Board or Committee may establish.

 



10

 

 

(c)Cancellation and Rescission of Grants. Unless the Stock Award Agreement or
Restricted Stock Purchase Offer specifies otherwise, the Board or Committee, as
applicable, may cancel any unexpired, unpaid, or deferred Grants at any time if
the Participant is not in compliance with all other applicable provisions of the
Stock Award Agreement or Restricted Stock Purchase Offer, the Plan and with the
following conditions:



(i)A Participant shall not render services for any organization or engage
directly or indirectly in any business which, in the judgment of the chief
executive officer of the Company or other senior officer designated by the Board
or Committee, is or becomes competitive with the Company, or which organization
or business, or the rendering of services to such organization or business, is
or becomes otherwise prejudicial to or in conflict with the interests of the
Company. For Participants whose employment has terminated, the judgment of the
chief executive officer shall be based on the Participant's position and
responsibilities while employed by the Company, the Participant's
post-employment responsibilities and position with the other organization or
business, the extent of past, current and potential competition or conflict
between the Company and the other organization or business, the effect on the
Company's customers, suppliers and competitors and such other considerations as
are deemed relevant given the applicable facts and circumstances. A Participant
who has retired shall be free, however, to purchase as an investment or
otherwise, stock or other securities of such organization or business so long as
they are listed upon a recognized securities exchange or traded
over-the-counter, and such investment does not represent a substantial
investment to the Participant or a greater than ten percent (10%) equity
interest in the organization or business.



(ii)A Participant shall not, without prior written authorization from the
Company, disclose to anyone outside the Company, or use in other than the
Company's business, any confidential information or material, as defined in the
Company's Confidentiality and Non-Disclosure Agreement with the Participant or
similar agreement regarding confidential information and intellectual property,
relating to the business of the Company, acquired by the Participant either
during or after employment with the Company.



(iii)Upon exercise, payment or delivery pursuant to a Grant, the Participant
shall certify on a form acceptable to the Board or Committee that he or she is
in compliance with the terms and conditions of the Plan. Failure to comply with
all of the provisions of this Section 8(c) prior to, or during the six months
after, any exercise, payment or delivery pursuant to a Grant shall cause such
exercise, payment or delivery to be rescinded. The Company shall notify the
Participant in writing of any such rescission within two years after such
exercise, payment or delivery. Within ten days after receiving such a notice
from the Company, the Participant shall pay to the Company the amount of any
gain realized or payment received as a result of the rescinded exercise, payment
or delivery pursuant to a Grant. Such payment shall be made either in cash or by
returning to the Company the number of shares of Stock that the Participant
received in connection with the rescinded exercise, payment or delivery.

 

(d)Nonassignability.

 

Except pursuant to Section 8(e)(iii) and except as set forth in Section
8(d)(ii), no Grant or any other benefit under the Plan shall be assignable or
transferable, or payable to or exercisable by, anyone other than the Participant
to whom it was granted.

 



11

 





(e)Termination of Employment. If the employment or service to the Company of a
Participant terminates, other than pursuant to any of the following provisions
under this Section 8(e), all unexercised, deferred and unpaid Stock Awards or
Restricted Stock Purchase Offers shall be cancelled immediately, unless the
Stock Award Agreement or Restricted Stock Purchase Offer provides otherwise:



(i)Retirement Under a Company Retirement Plan. When a Participant's employment
terminates as a result of retirement in accordance with the terms of a Company
retirement plan, the Board or Committee may permit Stock Awards or Restricted
Stock Purchase Offers to continue in effect beyond the date of retirement in
accordance with the applicable Grant Agreement and the exercisability and
vesting of any such Grants may be accelerated.



(ii)Rights in the Best Interests of the Company. When a Participant resigns from
the Company and, in the judgment of the Board or Committee, the acceleration
and/or continuation of outstanding Stock Awards or Restricted Stock Purchase
Offers would be in the best interests of the Company, the Board or Committee may
(i) authorize, where appropriate, the acceleration and/or continuation of all or
any part of Grants issued prior to such termination, and (ii) permit the
exercise, vesting and payment of such Grants for such period as may be set forth
in the applicable Grant Agreement, subject to earlier cancellation pursuant to
Section 10 or at such time as the Board or Committee shall deem the continuation
of all or any part of the Participant's Grants are not in the Company's best
interest.



(iii)Death or Disability of a Participant.



(1)In the event of a Participant's death, the Participant's estate or
beneficiaries shall have a period up to the expiration date specified in the
Grant Agreement within which to receive or exercise any outstanding Grant held
by the Participant under such terms as may be specified in the applicable Grant
Agreement. Rights to any such outstanding Grants shall pass by will or the laws
of descent and distribution in the following order: (a) to beneficiaries so
designated by the Participant; if none, then (b) to a legal representative of
the Participant; if none, then (c) to the persons entitled thereto as determined
by a court of competent jurisdiction. Grants so passing shall be made at such
times and in such manner as if the Participant were living.



(2)In the event a Participant is deemed by the Board or Committee to be unable
to perform his or her usual duties by reason of mental disorder or medical
condition which does not result from facts which would be grounds for
termination for cause, Grants and rights to any such Grants may be paid to or
exercised by the Participant, if legally competent, or a committee or other
legally designated guardian or representative if the Participant is legally
incompetent by virtue of such disability.



 



12

 

 

(3)After the death or disability of a Participant, the Board or Committee may in
its sole discretion at any time (1) terminate restrictions in Grant Agreements;
(2) accelerate any or all installments and rights; and (3) instruct the Company
to pay the total of any accelerated payments in a lump sum to the Participant,
the Participant's estate, beneficiaries or representative; notwithstanding that,
in the absence of such termination of restrictions or acceleration of payments,
any or all of the payments due under the Grant might ultimately have become
payable to other beneficiaries.



(4)In the event of uncertainty as to interpretation of or controversies
concerning this Section 8, the determinations of the Board or Committee, as
applicable, shall be binding and conclusive.

 

9.Investment Intent. All Grants under the Plan are intended to be exempt from
registration under the Securities Act provided by Section 4(2) thereunder.
Unless and until the granting of Options or sale and issuance of Stock subject
to the Plan are registered under the Securities Act or shall be exempt pursuant
to the rules promulgated thereunder, each Grant under the Plan shall provide
that the purchases or other acquisitions of Stock thereunder shall be for
investment purposes and not with a view to, or for resale in connection with,
any distribution thereof. Further, unless the issuance and sale of the Stock
have been registered under the Securities Act, each Grant shall provide that no
shares shall be purchased upon the exercise of the rights under such Grant
unless and until (i) all then applicable requirements of state and federal laws
and regulatory agencies shall have been fully complied with to the satisfaction
of the Company and its counsel, and (ii) if requested to do so by the Company,
the person exercising the rights under the Grant shall (i) give written
assurances as to knowledge and experience of such person (or a representative
employed by such person) in financial and business matters and the ability of
such person (or representative) to evaluate the merits and risks of exercising
the Option, and (ii) execute and deliver to the Company a letter of investment
intent and/or such other form related to applicable exemptions from
registration, all in such form and substance as the Company may require. If
shares are issued upon exercise of any rights under a Grant without registration
under the Securities Act, subsequent registration of such shares shall relieve
the purchaser thereof of any investment restrictions or representations made
upon the exercise of such rights.

 

10.Amendment, Modification, Suspension or Discontinuance of the Plan. The Board
may, insofar as permitted by law, from time to time, with respect to any shares
at the time not subject to outstanding Grants, suspend or terminate the Plan or
revise or amend it in any respect whatsoever, except that without the approval
of the shareholders of the Company, no such revision or amendment shall (i)
increase the number of shares subject to the Plan, (ii) decrease the price at
which Grants may be granted, (iii) materially increase the benefits to
Participants, or (iv) change the class of persons eligible to receive Grants
under the Plan; provided, however, no such action shall alter or impair the
rights and obligations under any Option, or Stock Award, or Restricted Stock
Purchase Offer outstanding as of the date thereof without the written consent of
the Participant thereunder. No Grant may be issued while the Plan is suspended
or after it is terminated, but the rights and obligations under any Grant issued
while the Plan is in effect shall not be impaired by suspension or termination
of the Plan.





13

 

 

In the event of any change in the outstanding Stock by reason of a stock split,
stock dividend, combination or reclassification of shares, recapitalization,
merger, or similar event, the Board or the Committee may adjust proportionally
(a) the number of shares of Stock (i) reserved under the Plan, (ii) available
for Incentive Stock Options, Nonstatutory Options and Stock Appreciation Rights
and (iii) covered by outstanding Stock Awards or Restricted Stock Purchase
Offers; (b) the Stock prices related to outstanding Grants; and (c) the
appropriate Fair Market Value and other price determinations for such Grants. In
the event of any other change affecting the Stock or any distribution (other
than normal cash dividends) to holders of Stock, such adjustments as may be
deemed equitable by the Board or the Committee, including adjustments to avoid
fractional shares, shall be made to give proper effect to such event. In the
event of a corporate merger, consolidation, acquisition of property or stock,
separation, reorganization or liquidation, the Board or the Committee shall be
authorized to issue or assume stock options, whether or not in a transaction to
which Section 424(a) of the Code applies, and other Grants by means of
substitution of new Grant Agreements for previously issued Grants or an
assumption of previously issued Grants.

 

11.Tax Withholding. The Company shall have the right to deduct applicable taxes
from any Grant payment and withhold, at the time of delivery or exercise of
Options, Stock Appreciation Rights, Stock Awards or Restricted Stock Purchase
Offers or vesting of shares under such Grants, an appropriate number of shares
for payment of taxes required by law or to take such other action as may be
necessary in the opinion of the Company to satisfy all obligations for
withholding of such taxes. If Stock is used to satisfy tax withholding, such
stock shall be valued based on the Fair Market Value when the tax withholding is
required to be made.

 

12.Availability of Information. During the term of the Plan and any additional
period during which a Grant granted pursuant to the Plan shall be exercisable,
the Grantee shall have access to the Company’s regular quarterly and annual
reports filed with the Securities and Exchange Commission (“SEC Filings”). The
SEC Filings, which are publicly available documents, include information
relevant to the risk factors associated with any investment in the Company. The
Grantee shall have reasonable opportunity to ask questions of the Company and
receive answers from the Company concerning its business, operations and
financial condition and previous equity sales, and to have all such questions
answered to the full satisfaction of the Grantee.

 

13.Notice. Any written notice to the Company required by any of the provisions
of the Plan shall be addressed to the chief executive officer of the Company,
and shall become effective when it is received by the office of the chief
executive officer.

 

14.Indemnification of Board. In addition to such other rights or
indemnifications as they may have as directors or otherwise, and to the extent
allowed by applicable law, the members of the Board and the Committee shall be
indemnified by the Company against the reasonable expenses, including attorneys'
fees, actually and necessarily incurred in connection with the defense of any
claim, action, suit or proceeding, or in connection with any appeal thereof, to
which they or any of them may be a party by reason of any action taken, or
failure to act, under or in connection with the Plan or any Grant granted
thereunder, and against all amounts paid by them in settlement thereof (provided
such settlement is approved by independent legal counsel selected by the
Company) or paid by them in satisfaction of a judgment in any such claim,
action, suit or proceeding, except in any case in relation to matters as to
which it shall be adjudged in such claim, action, suit or proceeding that such
Board or Committee member is liable for negligence or misconduct in the
performance of his or her duties; provided that within sixty (60) days after
institution of any such action, suit or Board proceeding the member involved
shall offer the Company, in writing, the opportunity, at its own expense, to
handle and defend the same.

 



14

 

 

15.Governing Law. The Plan and all determinations made and actions taken
pursuant hereto, to the extent not otherwise governed by the Code or the
securities laws of the United States, shall be governed by the law of the State
of Delaware and construed accordingly.

 

16.Effective and Termination Dates. The Plan shall become effective on date it
is approved by the holders of a majority of the shares of Stock then
outstanding. The Plan shall terminate ten years later, subject to earlier
termination by the Board pursuant to Section 10.

 

The foregoing 2014 Incentive Stock Option Plan (consisting of 14 pages,
including this page) was duly adopted and approved by the Board of Directors on
March 6, 2014.

 



  OMAGINE, INC.,   a Delaware corporation         By: /s/ Frank J. Drohan   Its:
Chief Executive Officer

 



15

 

 

EXHIBIT A

 

OMAGINE INC.

INCENTIVE STOCK OPTION AGREEMENT

 



 

 

This Incentive Stock Option Agreement ("Agreement") is made and entered into as
of the date set forth below, by and between Omagine, Inc., a Delaware
corporation (the "Company"), and the employee of the Company named in Section
1(b). ("Optionee"):

 

In consideration of the covenants herein set forth, the parties hereto agree as
follows:

 



  1. Option Information.                     (a) Date of Option:                
    (b) Optionee:                     (c) Number of Shares:                    
(d) Exercise Price:                     (e) Expiration Date:    

 

2. Acknowledgements.

 

(a) Optionee is an employee of the Company.

 

(b) The Board of Directors (the "Board" which term shall include an authorized
committee of the Board of Directors) and shareholders of the Company have
heretofore adopted the Omagine, Inc. 2014 Stock Option Plan (the "Plan"),
pursuant to which this Option is being granted.

 

(c) The Board has authorized the granting to Optionee of an incentive stock
option ("Option") as defined in Section 422 of the Internal Revenue Code of
1986, as amended, (the "Code") to purchase shares of common stock of the Company
("Stock") upon the terms and conditions hereinafter stated and pursuant to an
exemption from registration under the Securities Act of 1933, as amended (the
"Securities Act") provided by Section 4(2) thereunder.

 

3. Shares; Price. The Company hereby grants to Optionee the right to purchase,
upon and subject to the terms and conditions herein stated, the number of shares
of Stock set forth in Section 1(c) above (the "Shares") for cash (or other
consideration as is authorized under the Plan and acceptable to the Board, in
their sole and absolute discretion) at the price per Share set forth in Section
1(d) above (the "Exercise Price"), such price being not less than the fair
market value per share of the Shares covered by this Option as of the date
hereof (unless Optionee is the owner of Stock possessing ten percent or more of
the total voting power or value of all outstanding Stock of the Company, in
which case the Exercise Price shall be no less than 110% of the fair market
value of such Stock).

 



A-1

 

 

4. Term of Option; Continuation of Employment. This Option shall expire, and all
rights hereunder to purchase the Shares shall terminate as indicated in 1(e)
above, but in no case shall the expiration date be more than five (5) years from
the date hereof. This Option shall earlier terminate subject to Sections 7 and 8
hereof upon, and as of the date of, the termination of Optionee's employment if
such termination occurs prior to the end of such five (5) year period. Nothing
contained herein shall confer upon Optionee the right to the continuation of his
or her employment by the Company or to interfere with the right of the Company
to terminate such employment or to increase or decrease the compensation of
Optionee from the rate in existence at the date hereof.

 

5. Vesting of Option. Subject to the provisions of Sections 7 and 8 hereof, this
Option shall become exercisable as follows: ___________________________.

 

6. Exercise. This Option shall be exercised by delivery to the Company of (a)
written notice of exercise stating the number of Shares being purchased (in
whole shares only) and such other information set forth on the form of Notice of
Exercise attached hereto as Appendix A, (b) a check or cash in the amount of the
Exercise Price of the Shares covered by the notice (or such other consideration
as has been approved by the Board of Directors consistent with the Plan) and (c)
a written investment representation as provided for in Section 13 hereof. This
Option shall not be assignable or transferable, except by will or by the laws of
descent and distribution, and shall be exercisable only by Optionee during his
or her lifetime, except as provided in Section 8 hereof.

 

7. Termination of Employment. If Optionee shall cease to be employed by the
Company for any reason, whether voluntarily or involuntarily, other than by his
or her death, Optionee (or if the Optionee shall die after such termination, but
prior to such exercise date, Optionee's personal representative or the person
entitled to succeed to the Option) shall have the right at any time within three
(3) months following such termination of employment or the remaining term of
this Option, whichever is the lesser, to exercise in whole or in part this
Option to the extent, but only to the extent, that this Option was exercisable
as of the date of termination of employment and had not previously been
exercised; provided, however: (i) if Optionee is permanently disabled (within
the meaning of Section 22(e)(3) of the Code) at the time of termination, the
foregoing three (3) month period shall be extended to six (6) months; or (ii) if
Optionee is terminated "for cause" as that term is defined under Delaware law
(including case law related thereto), or by the terms of the Plan or this Option
Agreement or by any employment agreement between the Optionee and the Company,
this Option shall automatically terminate as to all Shares covered by this
Option not exercised prior to termination. Unless earlier terminated, all rights
under this Option shall terminate in any event on the expiration date of this
Option as defined in Section 4 hereof.

 

8. Death of Optionee. If the Optionee shall die while in the employ of the
Company, Optionee's personal representative or the person entitled to Optionee's
rights hereunder may at any time within six (6) months after the date of
Optionee's death, or during the remaining term of this Option, whichever is the
lesser, exercise this Option and purchase Shares to the extent, but only to the
extent, that Optionee could have exercised this Option as of the date of
Optionee's death; provided, in any case, that this Option may be so exercised
only to the extent that this Option has not previously been exercised by
Optionee.

 



A-2

 

 

9. No Rights as Shareholder. Optionee shall have no rights as a shareholder with
respect to the Shares covered by any installment of this Option until the
effective date of issuance of Shares following exercise of this Option, and no
adjustment will be made for dividends or other rights for which the record date
is prior to the date such stock certificate or certificates are issued except as
provided in Section 10 hereof.

 

10. Recapitalization. Subject to any required action by the shareholders of the
Company, the number of Shares covered by this Option, and the Exercise Price
thereof, shall be proportionately adjusted for any increase or decrease in the
number of issued shares resulting from a subdivision or consolidation of shares
or the payment of a stock dividend, or any other increase or decrease in the
number of such shares effected without receipt of consideration by the Company;
provided however that the conversion of any convertible securities of the
Company shall not be deemed having been "effected without receipt of
consideration by the Company".

 

In the event of a proposed dissolution or liquidation of the Company, a merger
or consolidation in which the Company is not the surviving entity, or a sale of
all or substantially all of the assets or capital stock of the Company
(collectively, a "Reorganization"), unless otherwise provided by the Board, this
Option shall terminate immediately prior to such date as is determined by the
Board, which date shall be no later than the consummation of such
Reorganization. In such event, if the entity which shall be the surviving entity
does not tender to Optionee an offer, for which it has no obligation to do so,
to substitute for any unexercised Option a stock option or capital stock of such
surviving of such surviving entity, as applicable, which on an equitable basis
shall provide the Optionee with substantially the same economic benefit as such
unexercised Option, then the Board may grant to such Optionee, in its sole and
absolute discretion and without obligation, the right for a period commencing
thirty (30) days prior to and ending immediately prior to the date determined by
the Board pursuant hereto for termination of the Option or during the remaining
term of the Option, whichever is the lesser, to exercise any unexpired Option or
Options without regard to the installment provisions of Section 5; provided,
however, that such exercise shall be subject to the consummation of such
Reorganization.

 

Subject to any required action by the shareholders of the Company, if the
Company shall be the surviving entity in any merger or consolidation, this
Option thereafter shall pertain to and apply to the securities to which a holder
of Shares equal to the Shares subject to this Option would have been entitled by
reason of such merger or consolidation, and the installment provisions of
Section 5 shall continue to apply.

 

To the extent that the foregoing adjustments relate to shares or securities of
the Company, such adjustments shall be made by the Board, whose determination in
that respect shall be final, binding and conclusive. Except as hereinbefore
expressly provided, Optionee shall have no rights by reason of any subdivision
or consolidation of shares of Stock of any class or the payment of any stock
dividend or any other increase or decrease in the number of shares of stock of
any class, and the number and price of Shares subject to this Option shall not
be affected by, and no adjustments shall be made by reason of, any dissolution,
liquidation, merger, consolidation or sale of assets or capital stock, or any
issue by the Company of shares of stock of any class or securities convertible
into shares of stock of any class.

 



A-3

 

 

The grant of this Option shall not affect in any way the right or power of the
Company to make adjustments, reclassifications, reorganizations or changes in
its capital or business structure or to merge, consolidate, dissolve or
liquidate or to sell or transfer all or any part of its business or assets.

 

11. Additional Consideration. Should the Internal Revenue Service determine that
the Exercise Price established by the Board as the fair market value per Share
is less than the fair market value per Share as of the date of Option grant,
Optionee hereby agrees to tender such additional consideration, or agrees to
tender upon exercise of all or a portion of this Option, such fair market value
per Share as is determined by the Internal Revenue Service.

 

12. Modifications, Extension and Renewal of Options. The Board or Committee, as
described in the Plan, may modify, extend or renew this Option or accept the
surrender thereof (to the extent not theretofore exercised) and authorize the
granting of a new option in substitution therefore (to the extent not
theretofore exercised), subject at all times to the Plan, and Section 422 of the
Code. Notwithstanding the foregoing provisions of this Section 12, no
modification shall, without the consent of the Optionee, alter to the Optionee's
detriment or impair any rights of Optionee hereunder.

 

13. Investment Intent; Restrictions on Transfer.

 

(a) Optionee represents and agrees that if Optionee exercises this Option in
whole or in part, Optionee will in each case acquire the Shares upon such
exercise for the purpose of investment and not with a view to, or for resale in
connection with, any distribution thereof; and that upon such exercise of this
Option in whole or in part, Optionee (or any person or persons entitled to
exercise this Option under the provisions of Sections 7 and 8 hereof) shall
furnish to the Company a written statement to such effect, satisfactory to the
Company in form and substance. If the Shares represented by this Option are
registered under the Securities Act, either before or after the exercise of this
Option in whole or in part, the Optionee shall be relieved of the foregoing
investment representation and agreement and shall not be required to furnish the
Company with the foregoing written statement.

 

(b) Optionee further represents that Optionee has had access to the Company’s
regular quarterly and annual reports filed with the Securities and Exchange
Commission (“SEC Filings”). The SEC Filings, which are publicly available
documents, include information relevant to the risk factors associated with any
investment in the Company. Optionee has had the reasonable opportunity to ask
questions of the Company and receive answers from the Company concerning its
business, operations and financial condition and previous equity sales, and to
have all such questions answered to the full satisfaction of the Optionee.

 



A-4

 

 

(c) Unless and until the Shares represented by this Option are registered under
the Securities Act, all certificates representing the Shares and any
certificates subsequently issued in substitution therefor and any certificate
for any securities issued pursuant to any stock split, share reclassification,
stock dividend or other similar capital event shall bear legends in
substantially the following form,

 

THESE SECURITIES HAVE NOT BEEN REGISTERED OR OTHERWISE QUALIFIED UNDER THE
SECURITIES ACT OF 1933 (THE 'SECURITIES ACT') OR UNDER THE APPLICABLE OR
SECURITIES LAWS OF ANY STATE. NEITHER THESE SECURITIES NOR ANY INTEREST THEREIN
MAY BE SOLD, TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF
REGISTRATION UNDER THE SECURITIES ACT OR ANY APPLICABLE SECURITIES LAWS OF ANY
STATE, UNLESS PURSUANT TO EXEMPTIONS THEREFROM.

 

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ISSUED PURSUANT TO THAT
CERTAIN INCENTIVE STOCK OPTION AGREEMENT DATED ____________ BETWEEN THE COMPANY
AND THE ISSUEE WHICH RESTRICTS THE TRANSFER OF THESE SHARES WHICH ARE SUBJECT TO
REPURCHASE BY THE COMPANY UNDER CERTAIN CONDITIONS.

 

and/or such other legend or legends as the Company and its counsel deem
necessary or appropriate. Appropriate stop transfer instructions with respect to
the Shares have been placed with the Company's transfer agent.

 

14. Effects of Early Disposition. Optionee understands that if an Optionee
disposes of shares acquired hereunder within two (2) years after the date of
this Option or within one (1) year after the date of issuance of such shares to
Optionee, such Optionee will be treated for income tax purposes as having
received ordinary income at the time of such disposition of an amount generally
measured by the difference between the purchase price and the fair market value
of such stock on the date of exercise, subject to adjustment for any tax
previously paid, in addition to any tax on the difference between the sales
price and Optionee's adjusted cost basis in such shares. The foregoing amount
may be measured differently if Optionee is an officer, director or ten percent
holder of the Company. Optionee agrees to notify the Company within ten (10)
working days of any such disposition.

 

15. Stand-off Agreement. Optionee agrees that in connection with any secondary
registration of the Company's securities under the Securities Act, and upon the
request of the Company or any underwriter managing an underwritten offering of
the Company's securities, Optionee shall not sell, short any sale of, loan,
grant an option for, or otherwise dispose of any of the Shares (other than
Shares included in the offering) without the prior written consent of the
Company or such managing underwriter, as applicable, for a period of at least
one year following the effective date of registration of such offering.

 



A-5

 

 

16. Restriction Upon Transfer. The Shares may not be sold, transferred or
otherwise disposed of and shall not be pledged or otherwise hypothecated by the
Optionee except as hereinafter provided.

 

(a) Repurchase Right on Termination Other Than for Cause. For the purposes of
this Section, a "Repurchase Event" shall mean an occurrence of one of (i)
termination of Optionee's employment by the Company, voluntary or involuntary
and with or without cause; (ii) retirement or death of Optionee; (iii)
bankruptcy of Optionee, which shall be deemed to have occurred as of the date on
which a voluntary or involuntary petition in bankruptcy is filed with a court of
competent jurisdiction; (iv) dissolution of the marriage of Optionee, to the
extent that any of the Shares are allocated as the sole and separate property of
Optionee's spouse pursuant thereto (in which case this Section shall only apply
to the Shares so affected); or (v) any attempted transfer by the Optionee of
Shares, or any interest therein, in violation of this Agreement. Upon the
occurrence of a Repurchase Event, the Company shall have the right (but not an
obligation) to repurchase all or any portion of the Shares of Optionee at a
price equal to the fair value of the Shares as of the date of the Repurchase
Event.

 

(b) Repurchase Right on Termination for Cause. In the event Optionee's
employment is terminated by the Company "for cause", then the Company shall have
the right (but not an obligation) to repurchase Shares of Optionee at a price
equal to the Exercise Price. Such right of the Company to repurchase Shares
shall apply to 100% of the Shares for one (1) year from the date of this
Agreement; and shall thereafter lapse at the rate of twenty percent (20%) of the
Shares on each anniversary of the date of this Agreement. In addition, the
Company shall have the right, in the sole discretion of the Board and without
obligation, to repurchase upon termination for cause all or any portion of the
Shares of Optionee, at a price equal to the fair value of the Shares as of the
date of termination, which right is not subject to the foregoing lapsing of
rights. In the event the Company elects to repurchase the Shares, the stock
certificates representing the same shall forthwith be returned to the Company
for cancellation.

 

(c) Exercise of Repurchase Right. Any Repurchase Right under Paragraphs 16(a) or
16(b) shall be exercised by giving notice of exercise as provided herein to
Optionee or the estate of Optionee, as applicable. Such right shall be
exercised, and the repurchase price thereunder shall be paid, by the Company
within a ninety (90) day period beginning on the date of notice to the Company
of the occurrence of such Repurchase Event (except in the case of termination of
employment or retirement, where such option period shall begin upon the
occurrence of the Repurchase Event). Such repurchase price shall be payable only
in the form of cash (including a check drafted on immediately available funds)
or cancellation of purchase money indebtedness of the Optionee for the Shares.
If the Company can not purchase all such Shares because it is unable to meet the
financial tests set forth in Delaware law, the Company shall have the right to
purchase as many Shares as it is permitted to purchase under such sections. Any
Shares not purchased by the Company hereunder shall no longer be subject to the
provisions of this Section 16.

 



A-6

 

 

(d) Right of First Refusal. In the event Optionee desires to transfer any Shares
during his or her lifetime, Optionee shall first offer to sell such Shares to
the Company. Optionee shall deliver to the Company written notice of the
intended sale, such notice to specify the number of Shares to be sold, the
proposed purchase price and terms of payment, and grant the Company an option
for a period of thirty days following receipt of such notice to purchase the
offered Shares upon the same terms and conditions. To exercise such option, the
Company shall give notice of that fact to Optionee within the thirty (30) day
notice period and agree to pay the purchase price in the manner provided in the
notice. If the Company does not purchase all of the Shares so offered during
foregoing option period, Optionee shall be under no obligation to sell any of
the offered Shares to the Company, but may dispose of such Shares in any lawful
manner during a period of one hundred and eighty (180) days following the end of
such notice period, except that Optionee shall not sell any such Shares to any
other person at a lower price or upon more favorable terms than those offered to
the Company.

 

(e) Acceptance of Restrictions. Acceptance of the Shares shall constitute the
Optionee's agreement to such restrictions and the legending of his certificates
with respect thereto. Notwithstanding such restrictions, however, so long as the
Optionee is the holder of the Shares, or any portion thereof, he shall be
entitled to receive all dividends declared on and to vote the Shares and to all
other rights of a shareholder with respect thereto.

 

(f) Permitted Transfers. Notwithstanding any provisions in this Section 16 to
the contrary, the Optionee may transfer Shares subject to this Agreement to his
or her parents, spouse or domestic partner, children, or grandchildren, or a
trust for the benefit of the Optionee or any such transferee(s); provided, that
such permitted transferee(s) shall hold the Shares subject to all the provisions
of this Agreement (all references to the Optionee herein shall in such cases
refer mutatis mutandis to the permitted transferee, except in the case of clause
(iv) of Section 16(a) wherein the permitted transfer shall be deemed to be
rescinded); and provided further, that notwithstanding any other provisions in
this Agreement, a permitted transferee may not, in turn, make permitted
transfers without the written consent of the Optionee and the Company.

 

(g) Release of Restrictions on Shares. All other restrictions under this Section
16 shall terminate five (5) years following the date of this Agreement.

 

17. Notices. Any notice required to be given pursuant to this Option or the Plan
shall be in writing and shall be deemed to be delivered upon receipt or, in the
case of notices by the Company, five (5) days after deposit in the U.S. mail,
postage prepaid, addressed to Optionee at the address last provided to the
Company by Optionee for his or her employee records.

 

18. Agreement Subject to Plan; Applicable Law. This Option is made pursuant to
the Plan and shall be interpreted to comply therewith. A copy of such Plan is
available to Optionee, at no charge, at the principal office of the Company. Any
provision of this Option inconsistent with the Plan shall be considered void and
replaced with the applicable provision of the Plan. This Option has been
granted, executed and delivered in the State of Delaware, and the interpretation
and enforcement shall be governed by the laws thereof and subject to the
exclusive jurisdiction of the courts therein.

 



A-7

 

 

In Witness Whereof, the parties hereto have executed this Option as of the date
first above written.

 





  COMPANY: OMAGINE, INC.     a Delaware corporation             By:       Name:
      Title:             OPTIONEE:         By:         (signature)            
Name:  

 

(one of the following, as appropriate, shall be signed)

 

I certify that as of the date hereof I am unmarried  

By his or her signature, the spouse of Optionee hereby agrees to be bound by the
provisions of the foregoing INCENTIVE STOCK OPTION AGREEMENT

            Optionee   Spouse of Optionee

 



A-8

 



 

Appendix A

 

NOTICE OF EXERCISE

 

Omagine, Inc.

Empire State Building

350 Fifth Avenue

Suite 4815-17

New York, NY 10118

 

Re: Incentive Stock Option

 

Notice is hereby given pursuant to Section 6 of my Incentive Stock Option
Agreement that I elect to purchase the number of shares set forth below at the
exercise price set forth in my option agreement:

 

Incentive Stock Option Agreement dated: ____________

 

Number of shares being purchased: ____________

 

Exercise Price: $____________

 

A check in the amount of the aggregate price of the shares being purchased is
attached.

 

I hereby confirm that such shares are being acquired by me for my own account
for investment purposes, and not with a view to, or for resale in connection
with, any distribution thereof. I will not sell or dispose of my Shares in
violation of the Securities Act of 1933, as amended, or any applicable federal
or state securities laws. Further, I understand that the exemption from taxable
income at the time of exercise is dependent upon my holding such stock for a
period of at least one year from the date of exercise and two years from the
date of grant of the Option.

 

I understand that the certificate representing the Option Shares will bear a
restrictive legend within the contemplation of the Securities Act and as
required by such other state or federal law or regulation applicable to the
issuance or delivery of the Option Shares.

 

I agree to provide to the Company such additional documents or information as
may be required pursuant to the Omagine, Inc. 2014 Stock Option Plan.

 



    By:         (signature)     Name:  

 

 

 

 

EXHIBIT B-1

 

OMAGINE, INC.

EMPLOYEE NONSTATUTORY STOCK OPTION AGREEMENT

 



 

 

This Employee Nonstatutory Stock Option Agreement ("Agreement") is made and
entered into as of the date set forth below, by and between OMAGINE, INC., a
Delaware corporation (the "Company"), and the following employee of the Company
("Optionee"):

 

In consideration of the covenants herein set forth, the parties hereto agree as
follows:

 



  1. Option Information.                     (a) Date of Option:                
    (b) Optionee:                     (c) Number of Shares:                    
(d) Exercise Price:                     (e) Expiration Date:    

 

2. Acknowledgements.

 

(a) Optionee is an employee of the Company.

 

(b) The Board of Directors (the "Board" which term shall include an authorized
committee of the Board of Directors) and shareholders of the Company have
heretofore adopted the Omagine, Inc. 2014 Stock Option Plan (the "Plan"),
pursuant to which this Option is being granted; and

 

(c) The Board has authorized the granting to Optionee of a nonstatutory stock
option ("Option") to purchase shares of common stock of the Company ("Stock")
upon the terms and conditions hereinafter stated and pursuant to an exemption
from registration under the Securities Act of 1933, as amended (the "Securities
Act") provided by Section 4(2) thereunder.

 

3. Shares; Price. Company hereby grants to Optionee the right to purchase, upon
and subject to the terms and conditions herein stated, the number of shares of
Stock set forth in Section 1(c) above (the "Shares") for cash (or other
consideration as is authorized under the Plan and acceptable to the Board of
Directors of the Company, in their sole and absolute discretion) at the price
per Share set forth in Section 1(d) above (the "Exercise Price"), such price
being not less than eighty-five percent (85%) of the fair market value per share
of the Shares covered by this Option as of the date hereof.

 



B-1-1

 

 

4. Term of Option; Continuation of Service. This Option shall expire, and all
rights hereunder to purchase the Shares shall terminate as indicated in 1(e)
above, but in no case shall the expiration date be more than five (5) years from
the date hereof. This Option shall earlier terminate subject to Sections 7 and 8
hereof upon, and as of the date of, the termination of Optionee's employment if
such termination occurs prior to the end of such five (5) year period. Nothing
contained herein shall confer upon Optionee the right to the continuation of his
or her employment by the Company or to interfere with the right of the Company
to terminate such employment or to increase or decrease the compensation of
Optionee from the rate in existence at the date hereof.

 

5. Vesting of Option. Subject to the provisions of Sections 7 and 8 hereof, this
Option shall become exercisable as follows: ______________________.

 

6. Exercise. This Option shall be exercised by delivery to the Company of (a)
written notice of exercise stating the number of Shares being purchased (in
whole shares only) and such other information set forth on the form of Notice of
Exercise attached hereto as Appendix A, (b) a check or cash in the amount of the
Exercise Price of the Shares covered by the notice (or such other consideration
as has been approved by the Board of Directors consistent with the Plan) and (c)
a written investment representation as provided for in Section 13 hereof. This
Option shall not be assignable or transferable, except by will or by the laws of
descent and distribution, and shall be exercisable only by Optionee during his
or her lifetime, except as provided in Section 8 hereof.

 

7. Termination of Employment. If Optionee shall cease to be employed by the
Company for any reason, whether voluntarily or involuntarily, other than by his
or her death, Optionee (or if the Optionee shall die after such termination, but
prior to such exercise date, Optionee's personal representative or the person
entitled to succeed to the Option) shall have the right at any time within three
(3) months following such termination of employment or the remaining term of
this Option, whichever is the lesser, to exercise in whole or in part this
Option to the extent, but only to the extent, that this Option was exercisable
as of the date of termination of employment and had not previously been
exercised; provided, however: (i) if Optionee is permanently disabled (within
the meaning of Section 22(e)(3) of the Code) at the time of termination, the
foregoing three (3) month period shall be extended to six (6) months; or (ii) if
Optionee is terminated "for cause" as that term is defined under Delaware law
(including case law related thereto), or by the terms of the Plan or this Option
Agreement or by any employment agreement between the Optionee and the Company,
this Option shall automatically terminate as to all Shares covered by this
Option not exercised prior to termination.

 

Unless earlier terminated, all rights under this Option shall terminate in any
event on the expiration date of this Option as defined in Section 4 hereof.

 

8. Death of Optionee. If the Optionee shall die while in the employ of the
Company, Optionee's personal representative or the person entitled to Optionee's
rights hereunder may at any time within six (6) months after the date of
Optionee's death, or during the remaining term of this Option, whichever is the
lesser, exercise this Option and purchase Shares to the extent, but only to the
extent, that Optionee could have exercised this Option as of the date of
Optionee's death; provided, in any case, that this Option may be so exercised
only to the extent that this Option has not previously been exercised by
Optionee.

 



B-1-2

 

 

9. No Rights as Shareholder. Optionee shall have no rights as a shareholder with
respect to the Shares covered by any installment of this Option until the
effective date of issuance of the Shares following exercise of this Option, and
no adjustment will be made for dividends or other rights for which the record
date is prior to the date such stock certificate or certificates are issued
except as provided in Section 10 hereof.

 

10. Recapitalization. Subject to any required action by the shareholders of the
Company, the number of Shares covered by this Option, and the Exercise Price
thereof, shall be proportionately adjusted for any increase or decrease in the
number of issued shares resulting from a subdivision or consolidation of shares
or the payment of a stock dividend, or any other increase or decrease in the
number of such shares effected without receipt of consideration by the Company;
provided however that the conversion of any convertible securities of the
Company shall not be deemed having been "effected without receipt of
consideration by the Company".

 

In the event of a proposed dissolution or liquidation of the Company, a merger
or consolidation in which the Company is not the surviving entity, or a sale of
all or substantially all of the assets or capital stock of the Company
(collectively, a "Reorganization"), unless otherwise provided by the Board, this
Option shall terminate immediately prior to such date as is determined by the
Board, which date shall be no later than the consummation of such
Reorganization. In such event, if the entity which shall be the surviving entity
does not tender to Optionee an offer, for which it has no obligation to do so,
to substitute for any unexercised Option a stock option or capital stock of such
surviving of such surviving entity, as applicable, which on an equitable basis
shall provide the Optionee with substantially the same economic benefit as such
unexercised Option, then the Board may grant to such Optionee, in its sole and
absolute discretion and without obligation, the right for a period commencing
thirty (30) days prior to and ending immediately prior to the date determined by
the Board pursuant hereto for termination of the Option or during the remaining
term of the Option, whichever is the lesser, to exercise any unexpired Option or
Options without regard to the installment provisions of Section 5; provided,
however, that such exercise shall be subject to the consummation of such
Reorganization.

 

Subject to any required action by the shareholders of the Company, if the
Company shall be the surviving entity in any merger or consolidation, this
Option thereafter shall pertain to and apply to the securities to which a holder
of Shares equal to the Shares subject to this Option would have been entitled by
reason of such merger or consolidation, and the installment provisions of
Section 5 shall continue to apply.

 

To the extent that the foregoing adjustments relate to shares or securities of
the Company, such adjustments shall be made by the Board, whose determination in
that respect shall be final, binding and conclusive. Except as hereinbefore
expressly provided, Optionee shall have no rights by reason of any subdivision
or consolidation of shares of Stock of any class or the payment of any stock
dividend or any other increase or decrease in the number of shares of stock of
any class, and the number and price of Shares subject to this Option shall not
be affected by, and no adjustments shall be made by reason of, any dissolution,
liquidation, merger, consolidation or sale of assets or capital stock, or any
issue by the Company of shares of stock of any class or securities convertible
into shares of stock of any class.

 



B-1-3

 

 

The grant of this Option shall not affect in any way the right or power of the
Company to make adjustments, reclassifications, reorganizations or changes in
its capital or business structure or to merge, consolidate, dissolve or
liquidate or to sell or transfer all or any part of its business or assets.

 

11. Taxation upon Exercise of Option. Optionee understands that, upon exercise
of this Option, Optionee will recognize income, for Federal and state income tax
purposes, in an amount equal to the amount by which the fair market value of the
Shares, determined as of the date of exercise, exceeds the Exercise Price. The
acceptance of the Shares by Optionee shall constitute an agreement by Optionee
to report such income in accordance with then applicable law and to cooperate
with Company in establishing the amount of such income and corresponding
deduction to the Company for its income tax purposes. Withholding for federal or
state income and employment tax purposes will be made, if and as required by
law, from Optionee's then current compensation, or, if such current compensation
is insufficient to satisfy withholding tax liability, the Company may require
Optionee to make a cash payment to cover such liability as a condition of the
exercise of this Option.

 

12. Modification, Extension and Renewal of Options. The Board or Committee, as
described in the Plan, may modify, extend or renew this Option or accept the
surrender thereof (to the extent not theretofore exercised) and authorize the
granting of a new option in substitution therefore (to the extent not
theretofore exercised), subject at all times to the Plan, the Code and
applicable state law. Notwithstanding the foregoing provisions of this Section
12, no modification shall, without the consent of the Optionee, alter to the
Optionee's detriment or impair any rights of Optionee hereunder.

 

13. Investment Intent; Restrictions on Transfer.

 

(a) Optionee represents and agrees that if Optionee exercises this Option in
whole or in part, Optionee will in each case acquire the Shares upon such
exercise for the purpose of investment and not with a view to, or for resale in
connection with, any distribution thereof; and that upon such exercise of this
Option in whole or in part, Optionee (or any person or persons entitled to
exercise this Option under the provisions of Sections 7 and 8 hereof) shall
furnish to the Company a written statement to such effect, satisfactory to the
Company in form and substance. If the Shares represented by this Option are
registered under the Securities Act, either before or after the exercise of this
Option in whole or in part, the Optionee shall be relieved of the foregoing
investment representation and agreement and shall not be required to furnish the
Company with the foregoing written statement.

 



B-1-4

 

 

(b) Optionee further represents that Optionee has had access to the Company’s
regular quarterly and annual reports filed with the Securities and Exchange
Commission (“SEC Filings”). The SEC Filings, which are publicly available
documents, include information relevant to the risk factors associated with any
investment in the Company. Optionee has had the reasonable opportunity to ask
questions of the Company and receive answers from the Company concerning its
business, operations and financial condition and previous equity sales, and to
have all such questions answered to the full satisfaction of the Optionee.

 

(c) Unless and until the Shares represented by this Option are registered under
the Securities Act, all certificates representing the Shares and any
certificates subsequently issued in substitution therefor and any certificate
for any securities issued pursuant to any stock split, share reclassification,
stock dividend or other similar capital event shall bear legends in
substantially the following form:

 

THESE SECURITIES HAVE NOT BEEN REGISTERED OR OTHERWISE QUALIFIED UNDER THE
SECURITIES ACT OF 1933 (THE 'SECURITIES ACT') OR UNDER THE APPLICABLE OR
SECURITIES LAWS OF ANY STATE. NEITHER THESE SECURITIES NOR ANY INTEREST THEREIN
MAY BE SOLD, TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF
REGISTRATION UNDER THE SECURITIES ACT OR ANY APPLICABLE SECURITIES LAWS OF ANY
STATE, UNLESS PURSUANT TO EXEMPTIONS THEREFROM.

 

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ISSUED PURSUANT TO THAT
CERTAIN NONSTATUTORY STOCK OPTION AGREEMENT DATED ____________ BETWEEN THE
COMPANY AND THE ISSUEE WHICH RESTRICTS THE TRANSFER OF THESE SHARES WHICH ARE
SUBJECT TO REPURCHASE BY THE COMPANY UNDER CERTAIN CONDITIONS.

 

and/or such other legend or legends as the Company and its counsel deem
necessary or appropriate. Appropriate stop transfer instructions with respect to
the Shares have been placed with the Company's transfer agent.

 

14. Stand-off Agreement. Optionee agrees that, in connection with any secondary
registration of the Company's securities under the Securities Act, and upon the
request of the Company or any underwriter managing an underwritten offering of
the Company's securities, Optionee shall not sell, short any sale of, loan,
grant an option for, or otherwise dispose of any of the Shares (other than
Shares included in the offering) without the prior written consent of the
Company or such managing underwriter, as applicable, for a period of at least
one year following the effective date of registration of such offering.

 



B-1-5

 

 

15. Restriction Upon Transfer. The Shares may not be sold, transferred or
otherwise disposed of and shall not be pledged or otherwise hypothecated by the
Optionee except as hereinafter provided.

 

(a) Repurchase Right on Termination Other Than for Cause. For the purposes of
this Section, a "Repurchase Event" shall mean an occurrence of one of (i)
termination of Optionee's employment by the Company, voluntary or involuntary
and with or without cause; (ii) retirement or death of Optionee; (iii)
bankruptcy of Optionee, which shall be deemed to have occurred as of the date on
which a voluntary or involuntary petition in bankruptcy is filed with a court of
competent jurisdiction; (iv) dissolution of the marriage of Optionee, to the
extent that any of the Shares are allocated as the sole and separate property of
Optionee's spouse pursuant thereto (in which case, this Section shall only apply
to the Shares so affected); or (v) any attempted transfer by the Optionee of
Shares, or any interest therein, in violation of this Agreement. Upon the
occurrence of a Repurchase Event, the Company shall have the right (but not an
obligation) to repurchase all or any portion of the Shares of Optionee at a
price equal to the fair value of the Shares as of the date of the Repurchase
Event.

 

(b) Repurchase Right on Termination for Cause. In the event Optionee's
employment is terminated by the Company "for cause", then the Company shall have
the right (but not an obligation) to repurchase Shares of Optionee at a price
equal to the Exercise Price. Such right of the Company to repurchase Shares
shall apply to 100% of the Shares for one (1) year from the date of this
Agreement; and shall thereafter lapse at the rate of twenty percent (20%) of the
Shares on each anniversary of the date of this Agreement. In addition, the
Company shall have the right, in the sole discretion of the Board and without
obligation, to repurchase upon termination for cause all or any portion of the
Shares of Optionee, at a price equal to the fair value of the Shares as of the
date of termination, which right is not subject to the foregoing lapsing of
rights. In the event the Company elects to repurchase the Shares, the stock
certificates representing the same shall forthwith be returned to the Company
for cancellation.

 

(c) Exercise of Repurchase Right. Any Repurchase Right under Paragraphs 15(a) or
15(b) shall be exercised by giving notice of exercise as provided herein to
Optionee or the estate of Optionee, as applicable. Such right shall be
exercised, and the repurchase price thereunder shall be paid, by the Company
within a ninety (90) day period beginning on the date of notice to the Company
of the occurrence of such Repurchase Event (except in the case of termination of
employment or retirement, where such option period shall begin upon the
occurrence of the Repurchase Event). Such repurchase price shall be payable only
in the form of cash (including a check drafted on immediately available funds)
or cancellation of purchase money indebtedness of the Optionee for the Shares.
If the Company can not purchase all such Shares because it is unable to meet the
financial tests set forth in Delaware law, the Company shall have the right to
purchase as many Shares as it is permitted to purchase under such sections. Any
Shares not purchased by the Company hereunder shall no longer be subject to the
provisions of this Section 15.

 



B-1-6

 

 

(d) Right of First Refusal. In the event Optionee desires to transfer any Shares
during his or her lifetime, Optionee shall first offer to sell such Shares to
the Company. Optionee shall deliver to the Company written notice of the
intended sale, such notice to specify the number of Shares to be sold, the
proposed purchase price and terms of payment, and grant the Company an option
for a period of thirty days following receipt of such notice to purchase the
offered Shares upon the same terms and conditions. To exercise such option, the
Company shall give notice of that fact to Optionee within the thirty (30) day
notice period and agree to pay the purchase price in the manner provided in the
notice. If the Company does not purchase all of the Shares so offered during
foregoing option period, Optionee shall be under no obligation to sell any of
the offered Shares to the Company, but may dispose of such Shares in any lawful
manner during a period of one hundred and eighty (180) days following the end of
such notice period, except that Optionee shall not sell any such Shares to any
other person at a lower price or upon more favorable terms than those offered to
the Company.

 

(e) Acceptance of Restrictions. Acceptance of the Shares shall constitute the
Optionee's agreement to such restrictions and the legending of his certificates
with respect thereto. Notwithstanding such restrictions, however, so long as the
Optionee is the holder of the Shares, or any portion thereof, he shall be
entitled to receive all dividends declared on and to vote the Shares and to all
other rights of a shareholder with respect thereto.

 

(f) Permitted Transfers. Notwithstanding any provisions in this Section 15 to
the contrary, the Optionee may transfer Shares subject to this Agreement to his
or her parents, spouse, children, or grandchildren, or a trust for the benefit
of the Optionee or any such transferee(s); provided, that such permitted
transferee(s) shall hold the Shares subject to all the provisions of this
Agreement (all references to the Optionee herein shall in such cases refer
mutatis mutandis to the permitted transferee, except in the case of clause (iv)
of Section 15(a) wherein the permitted transfer shall be deemed to be
rescinded); and provided further, that notwithstanding any other provisions in
this Agreement, a permitted transferee may not, in turn, make permitted
transfers without the written consent of the Optionee and the Company.

 

(g) Release of Restrictions on Shares. All other restrictions under this Section
15 shall terminate five (5) years following the date of this Agreement.

 

16. Notices. Any notice required to be given pursuant to this Option or the Plan
shall be in writing and shall be deemed to be delivered upon receipt or, in the
case of notices by the Company, five (5) days after deposit in the U.S. mail,
postage prepaid, addressed to Optionee at the address last provided by Optionee
for his or her employee records.

 

17. Agreement Subject to Plan; Applicable Law. This Option is made pursuant to
the Plan and shall be interpreted to comply therewith. A copy of such Plan is
available to Optionee, at no charge, at the principal office of the Company. Any
provision of this Option inconsistent with the Plan shall be considered void and
replaced with the applicable provision of the Plan. This Option has been
granted, executed and delivered in the State of Delaware, and the interpretation
and enforcement shall be governed by the laws thereof and subject to the
exclusive jurisdiction of the courts therein.

 



B-1-7

 

 

In Witness Whereof, the parties hereto have executed this Option as of the date
first above written.

 







  COMPANY: OMAGINE, INC.     a Delaware corporation             By:       Name:
      Title:             OPTIONEE:         By:         (signature)            
Name:  

 

(one of the following, as appropriate, shall be signed)

 

I certify that as of the date hereof I am unmarried  

By his or her signature, the spouse of Optionee hereby agrees to be bound by the
provisions of the foregoing INCENTIVE STOCK OPTION AGREEMENT

            Optionee   Spouse of Optionee

 



B-1-8

 

 

Appendix A

 

NOTICE OF EXERCISE

 

Omagine, Inc.

Empire State Building

350 Fifth Avenue, Suite 4815-17

New York, NY 10118

 

Re: Nonstatutory Stock Option

 

Notice is hereby given pursuant to Section 6 of my Nonstatutory Stock Option
Agreement that I elect to purchase the number of shares set forth below at the
exercise price set forth in my option agreement:

 

Nonstatutory Stock Option Agreement dated: ____________

 

Number of shares being purchased: ____________

 

Exercise Price: $____________

 

A check in the amount of the aggregate price of the shares being purchased is
attached.

 

I hereby confirm that such shares are being acquired by me for my own account
for investment purposes, and not with a view to, or for resale in connection
with, any distribution thereof. I will not sell or dispose of my Shares in
violation of the Securities Act of 1933, as amended, or any applicable federal
or state securities laws. Further, I understand that the exemption from taxable
income at the time of exercise is dependent upon my holding such stock for a
period of at least one year from the date of exercise and two years from the
date of grant of the Option.

 

I understand that the certificate representing the Option Shares will bear a
restrictive legend within the contemplation of the Securities Act and as
required by such other state or federal law or regulation applicable to the
issuance or delivery of the Option Shares.

 

I agree to provide to the Company such additional documents or information as
may be required pursuant to the Omagine, Inc. 2014 Stock Option Plan.

 



    By:         (signature)     Name:  

 

 

 

 

EXHIBIT B-2

 

OMAGINE, INC.

NONSTATUTORY STOCK OPTION AGREEMENT

 



 



 

This Nonstatutory Stock Option Agreement ("Agreement") is made and by and
between OMAGINE, INC., a Delaware corporation (the "Company"), and the following
Director of the Company ("Optionee"):

 

In consideration of the covenants herein set forth, the parties hereto agree as
follows:

 



  1.  Option Information.                     (a) Date of Option:              
      (b) Optionee:                     (c) Number of Shares:                  
  (d) Exercise Price:                     (e) Expiration Date:    

 

2. Acknowledgements.

 

(a) Optionee is a member of the Board of Directors of the Company.



(b) The Board of Directors (the "Board" which term shall include an authorized
committee of the Board of Directors) and shareholders of the Company have
heretofore adopted a 2014 Incentive Stock Plan (the "Plan"), pursuant to which
this Option is being granted; and

 



(c) The Board has authorized the granting to Optionee of a nonstatutory stock
option ("Option") to purchase shares of common stock of the Company ("Stock")
upon the terms and conditions hereinafter stated and pursuant to an exemption
from registration under the Securities Act of 1933, as amended (the "Securities
Act") provided by Section 4(2) thereunder.

 

3. Shares; Price. Company hereby grants to Optionee the right to purchase, upon
and subject to the terms and conditions herein stated, the number of shares of
Stock set forth in Section 1(c) above (the "Shares") for cash (or other
consideration as is authorized under the Plan and acceptable to the Board of
Directors of the Company, in their sole and absolute discretion) at the price
per Share set forth in Section 1(d) above (the "Exercise Price"), such price
being not less than eighty-five percent (85%) of the fair market value per share
of the Shares covered by this Option as of the date hereof.

 

4. Term of Option; Continuation of Service. This Option shall expire, and all
rights hereunder to purchase the Shares shall terminate as indicated in 1(e)
above, but in no case shall the expiration date be more than ten (10) years from
the date hereof. This Option shall earlier terminate subject to Sections 7 and 8
hereof upon, and as of the date of, the termination of Optionee's employment if
such termination occurs prior to the end of such expiration date. Nothing
contained herein shall confer upon Optionee the right to the continuation of his
or her employment by the Company or to interfere with the right of the Company
to terminate such employment or to increase or decrease the compensation of
Optionee from the rate in existence at the date hereof.

 



B-2-1

 

 

5. Vesting of Option. Subject to the provisions of Sections 7 and 8 hereof, this
Option shall become exercisable as follows: ________________.

 

6. Exercise. This Option shall be exercised by delivery to the Company of (a)
written notice of exercise stating the number of Shares being purchased (in
whole shares only) and such other information set forth on the form of Notice of
Exercise attached hereto as Appendix A, (b) a check or cash in the amount of the
Exercise Price of the Shares covered by the notice (or such other consideration
as has been approved by the Board of Directors consistent with the Plan) and (c)
a written investment representation as provided for in Section 13 hereof. This
Option shall not be assignable or transferable, except by will or by the laws of
descent and distribution, and shall be exercisable only by Optionee during his
or her lifetime, except as provided in Section 8 hereof.

 

7. Termination of Service. If Optionee shall cease to serve as a Director of the
Company for any reason, no further installments shall vest pursuant to Section
5, and the maximum number of Shares that Optionee may purchase pursuant hereto
shall be limited to the number of Shares that were vested as of the date
Optionee ceases to be a Director (to the nearest whole Share). Thereupon,
Optionee shall have the right to exercise this Option, at any time during the
remaining term hereof, to the extent, but only to the extent, that this Option
was exercisable as of the date Optionee ceases to be a Director; provided,
however, if Optionee is removed as a Director pursuant to Delaware law, the
foregoing right to exercise shall automatically terminate on the date Optionee
ceases to be a Director as to all Shares covered by this Option not exercised
prior to termination. Unless earlier terminated, all rights under this Option
shall terminate in any event on the expiration date of this Option as defined in
Section 4 hereof.

 

8. Death of Optionee. If the Optionee shall die while in the employ of the
Company, Optionee's personal representative or the person entitled to Optionee's
rights hereunder may at any time within six (6) months after the date of
Optionee's death, or during the remaining term of this Option, whichever is the
lesser, exercise this Option and purchase Shares to the extent, but only to the
extent, that Optionee could have exercised this Option as of the date of
Optionee's death; provided, in any case, that this Option may be so exercised
only to the extent that this Option has not previously been exercised by
Optionee.

 

9. No Rights as Shareholder. Optionee shall have no rights as a shareholder with
respect to the Shares covered by any installment of this Option until the
effective date of issuance of the Shares following exercise of this Option, and
no adjustment will be made for dividends or other rights for which the record
date is prior to the date such stock certificate or certificates are issued
except as provided in Section 10 hereof.

 



B-2-2

 

 

10. Recapitalization. Subject to any required action by the shareholders of the
Company, the number of Shares covered by this Option, and the Exercise Price
thereof, shall be proportionately adjusted for any increase or decrease in the
number of issued shares resulting from a subdivision or consolidation of shares
or the payment of a stock dividend, or any other increase or decrease in the
number of such shares effected without receipt of consideration by the Company;
provided however that the conversion of any convertible securities of the
Company shall not be deemed having been "effected without receipt of
consideration by the Company".

 

In the event of a proposed dissolution or liquidation of the Company, a merger
or consolidation in which the Company is not the surviving entity, or a sale of
all or substantially all of the assets or capital stock of the Company
(collectively, a "Reorganization"), unless otherwise provided by the Board, this
Option shall terminate immediately prior to such date as is determined by the
Board, which date shall be no later than the consummation of such
Reorganization. In such event, if the entity which shall be the surviving entity
does not tender to Optionee an offer, for which it has no obligation to do so,
to substitute for any unexercised Option a stock option or capital stock of such
surviving of such surviving entity, as applicable, which on an equitable basis
shall provide the Optionee with substantially the same economic benefit as such
unexercised Option, then the Board may grant to such Optionee, in its sole and
absolute discretion and without obligation, the right for a period commencing
thirty (30) days prior to and ending immediately prior to the date determined by
the Board pursuant hereto for termination of the Option or during the remaining
term of the Option, whichever is the lesser, to exercise any unexpired Option or
Options without regard to the installment provisions of Section 5; provided,
however, that such exercise shall be subject to the consummation of such
Reorganization.

 

Subject to any required action by the shareholders of the Company, if the
Company shall be the surviving entity in any merger or consolidation, this
Option thereafter shall pertain to and apply to the securities to which a holder
of Shares equal to the Shares subject to this Option would have been entitled by
reason of such merger or consolidation, and the installment provisions of
Section 5 shall continue to apply.

 

To the extent that the foregoing adjustments relate to shares or securities of
the Company, such adjustments shall be made by the Board, whose determination in
that respect shall be final, binding and conclusive. Except as hereinbefore
expressly provided, Optionee shall have no rights by reason of any subdivision
or consolidation of shares of Stock of any class or the payment of any stock
dividend or any other increase or decrease in the number of shares of stock of
any class, and the number and price of Shares subject to this Option shall not
be affected by, and no adjustments shall be made by reason of, any dissolution,
liquidation, merger, consolidation or sale of assets or capital stock, or any
issue by the Company of shares of stock of any class or securities convertible
into shares of stock of any class.

 

The grant of this Option shall not affect in any way the right or power of the
Company to make adjustments, reclassifications, reorganizations or changes in
its capital or business structure or to merge, consolidate, dissolve or
liquidate or to sell or transfer all or any part of its business or assets.

 



B-2-3

 

 

11. Taxation upon Exercise of Option. Optionee understands that, upon exercise
of this Option, Optionee will recognize income, for Federal and state income tax
purposes, in an amount equal to the amount by which the fair market value of the
Shares, determined as of the date of exercise, exceeds the Exercise Price. The
acceptance of the Shares by Optionee shall constitute an agreement by Optionee
to report such income in accordance with then applicable law and to cooperate
with Company in establishing the amount of such income and corresponding
deduction to the Company for its income tax purposes. Withholding for federal or
state income and employment tax purposes will be made, if and as required by
law, from Optionee's then current compensation, or, if such current compensation
is insufficient to satisfy withholding tax liability, the Company may require
Optionee to make a cash payment to cover such liability as a condition of the
exercise of this Option.

 

12. Modification, Extension and Renewal of Options. The Board or Committee, as
described in the Plan, may modify, extend or renew this Option or accept the
surrender thereof (to the extent not theretofore exercised) and authorize the
granting of a new option in substitution therefore (to the extent not
theretofore exercised), subject at all times to the Plan, the Code and
applicable state law. Notwithstanding the foregoing provisions of this Section
12, no modification shall, without the consent of the Optionee, alter to the
Optionee's detriment or impair any rights of Optionee hereunder.

 

13. Investment Intent; Restrictions on Transfer.

 

(a) Optionee represents and agrees that if Optionee exercises this Option in
whole or in part, Optionee will in each case acquire the Shares upon such
exercise for the purpose of investment and not with a view to, or for resale in
connection with, any distribution thereof; and that upon such exercise of this
Option in whole or in part, Optionee (or any person or persons entitled to
exercise this Option under the provisions of Sections 7 and 8 hereof) shall
furnish to the Company a written statement to such effect, satisfactory to the
Company in form and substance. If the Shares represented by this Option are
registered under the Securities Act, either before or after the exercise of this
Option in whole or in part, the Optionee shall be relieved of the foregoing
investment representation and agreement and shall not be required to furnish the
Company with the foregoing written statement.

 

(b) Optionee further represents that Optionee has had access to the Company’s
regular quarterly and annual reports filed with the Securities and Exchange
Commission (“SEC Filings”). The SEC Filings, which are publicly available
documents, include information relevant to the risk factors associated with any
investment in the Company. Optionee has had the reasonable opportunity to ask
questions of the Company and receive answers from the Company concerning its
business, operations and financial condition and previous equity sales, and to
have all such questions answered to the full satisfaction of the Optionee.

 



B-2-4

 

 

(c) Unless and until the Shares represented by this Option are registered under
the Securities Act, all certificates representing the Shares and any
certificates subsequently issued in substitution therefor and any certificate
for any securities issued pursuant to any stock split, share reclassification,
stock dividend or other similar capital event shall bear legends in
substantially the following form:

 

THESE SECURITIES HAVE NOT BEEN REGISTERED OR OTHERWISE QUALIFIED UNDER THE
SECURITIES ACT OF 1933 (THE 'SECURITIES ACT') OR UNDER THE APPLICABLE OR
SECURITIES LAWS OF ANY STATE. NEITHER THESE SECURITIES NOR ANY INTEREST THEREIN
MAY BE SOLD, TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF
REGISTRATION UNDER THE SECURITIES ACT OR ANY APPLICABLE SECURITIES LAWS OF ANY
STATE, UNLESS PURSUANT TO EXEMPTIONS THEREFROM.

 

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ISSUED PURSUANT TO THAT
CERTAIN NONSTATUTORY STOCK OPTION AGREEMENT DATED ____________ BETWEEN THE
COMPANY AND THE ISSUEE WHICH RESTRICTS THE TRANSFER OF THESE SHARES WHICH ARE
SUBJECT TO REPURCHASE BY THE COMPANY UNDER CERTAIN CONDITIONS.

 

and/or such other legend or legends as the Company and its counsel deem
necessary or appropriate. Appropriate stop transfer instructions with respect to
the Shares have been placed with the Company's transfer agent.

 

14. Stand-off Agreement. Optionee agrees that, in connection with any secondary
registration of the Company's securities under the Securities Act, and upon the
request of the Company or any underwriter managing an underwritten offering of
the Company's securities, Optionee shall not sell, short any sale of, loan,
grant an option for, or otherwise dispose of any of the Shares (other than
Shares included in the offering) without the prior written consent of the
Company or such managing underwriter, as applicable, for a period of at least
one year following the effective date of registration of such offering.

 



B-2-5

 

 

15. Restriction Upon Transfer. The Shares may not be sold, transferred or
otherwise disposed of and shall not be pledged or otherwise hypothecated by the
Optionee except as hereinafter provided.

 

(a) Repurchase Right on Termination Other Than by Removal. For the purposes of
this Section, a "Repurchase Event" shall mean an occurrence of one of (i)
termination of Optionee's service as a director; (ii) death of Optionee; (iii)
bankruptcy of Optionee, which shall be deemed to have occurred as of the date on
which a voluntary or involuntary petition in bankruptcy is filed with a court of
competent jurisdiction; (iv) dissolution of the marriage of Optionee, to the
extent that any of the Shares are allocated as the sole and separate property of
Optionee's spouse pursuant thereto (in which case, this Section shall only apply
to the Shares so affected); or (v) any attempted transfer by the Optionee of
Shares, or any interest therein, in violation of this Agreement. Upon the
occurrence of a Repurchase Event, and upon mutual agreement of the Company and
Optionee, the Company may repurchase all or any portion of the Shares of
Optionee at a price equal to the fair value of the Shares as of the date of the
Repurchase Event.

 

(b) Repurchase Right on Removal. In the event Optionee is removed as a director
pursuant to Delaware law, or Optionee voluntarily resigns as a director prior to
the date upon which the last installment of Shares becomes exercisable pursuant
to Section 5, then the Company shall have the right (but not an obligation) to
repurchase Shares of Optionee at a price equal to the Exercise Price. Such right
of the Company to repurchase Shares shall apply to 100% of the Shares for one
(1) year from the date of this Agreement; and shall thereafter lapse ratably in
equal annual increments on each anniversary of the date of this Agreement over
the term of this Option specified in Section 4. In addition, the Company shall
have the right, in the sole discretion of the Board and without obligation, to
repurchase upon removal or resignation all or any portion of the Shares of
Optionee, at a price equal to the fair value of the Shares as of the date of
such removal or resignation, which right is not subject to the foregoing lapsing
of rights. In the event the Company elects to repurchase the Shares, the stock
certificates representing the same shall forthwith be returned to the Company
for cancellation.

 

(c) Exercise of Repurchase Right. Any Repurchase Right under Paragraphs 15(a) or
15(b) shall be exercised by giving notice of exercise as provided herein to
Optionee or the estate of Optionee, as applicable. Such right shall be
exercised, and the repurchase price thereunder shall be paid, by the Company
within a ninety (90) day period beginning on the date of notice to the Company
of the occurrence of such Repurchase Event (except in the case of termination or
cessation of services as director, where such option period shall begin upon the
occurrence of the Repurchase Event). Such repurchase price shall be payable only
in the form of cash (including a check drafted on immediately available funds)
or cancellation of purchase money indebtedness of the Optionee for the Shares.
If the Company can not purchase all such Shares because it is unable to meet the
financial tests set forth in Delaware law, the Company shall have the right to
purchase as many Shares as it is permitted to purchase under such sections. Any
Shares not purchased by the Company hereunder shall no longer be subject to the
provisions of this Section 15.

 



B-2-6

 

 

(d) Right of First Refusal. In the event Optionee desires to transfer any Shares
during his or her lifetime, Optionee shall first offer to sell such Shares to
the Company. Optionee shall deliver to the Company written notice of the
intended sale, such notice to specify the number of Shares to be sold, the
proposed purchase price and terms of payment, and grant the Company an option
for a period of thirty days following receipt of such notice to purchase the
offered Shares upon the same terms and conditions. To exercise such option, the
Company shall give notice of that fact to Optionee within the thirty (30) day
notice period and agree to pay the purchase price in the manner provided in the
notice. If the Company does not purchase all of the Shares so offered during
foregoing option period, Optionee shall be under no obligation to sell any of
the offered Shares to the Company, but may dispose of such Shares in any lawful
manner during a period of one hundred and eighty (180) days following the end of
such notice period, except that Optionee shall not sell any such Shares to any
other person at a lower price or upon more favorable terms than those offered to
the Company.

 

(e) Acceptance of Restrictions. Acceptance of the Shares shall constitute the
Optionee's agreement to such restrictions and the legending of his certificates
with respect thereto. Notwithstanding such restrictions, however, so long as the
Optionee is the holder of the Shares, or any portion thereof, he shall be
entitled to receive all dividends declared on and to vote the Shares and to all
other rights of a shareholder with respect thereto.

 

(f) Permitted Transfers. Notwithstanding any provisions in this Section 15 to
the contrary, the Optionee may transfer Shares subject to this Agreement to his
or her parents, spouse, children, or grandchildren, or a trust for the benefit
of the Optionee or any such transferee(s); provided, that such permitted
transferee(s) shall hold the Shares subject to all the provisions of this
Agreement (all references to the Optionee herein shall in such cases refer
mutatis mutandis to the permitted transferee, except in the case of clause (iv)
of Section 15(a) wherein the permitted transfer shall be deemed to be
rescinded); and provided further, that notwithstanding any other provisions in
this Agreement, a permitted transferee may not, in turn, make permitted
transfers without the written consent of the Optionee and the Company.

(g) Release of Restrictions on Shares. All other restrictions under this Section
15 shall terminate five (5) years following the date of this Agreement.

 

16. Notices. Any notice required to be given pursuant to this Option or the Plan
shall be in writing and shall be deemed to be delivered upon receipt or, in the
case of notices by the Company, five (5) days after deposit in the U.S. mail,
postage prepaid, addressed to Optionee at the address last provided by Optionee
for use in Company records related to Optionee.

 

17. Agreement Subject to Plan; Applicable Law. This Option is made pursuant to
the Plan and shall be interpreted to comply therewith. A copy of such Plan is
available to Optionee, at no charge, at the principal office of the Company. Any
provision of this Option inconsistent with the Plan shall be considered void and
replaced with the applicable provision of the Plan. This Option has been
granted, executed and delivered in the State of Delaware, and the interpretation
and enforcement shall be governed by the laws thereof and subject to the
exclusive jurisdiction of the courts therein.

 



B-2-7

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Option as of the date
first above written.

 







  COMPANY: OMAGINE, INC.     a Delaware corporation             By:       Name:
      Title:             OPTIONEE:         By:         (signature)            
Name:  

 

(one of the following, as appropriate, shall be signed)

 

I certify that as of the date hereof I am unmarried  

By his or her signature, the spouse of Optionee hereby agrees to be bound by the
provisions of the foregoing INCENTIVE STOCK OPTION AGREEMENT

            Optionee   Spouse of Optionee

 



B-2-8

 

 

Appendix A

 

NOTICE OF EXERCISE

 

Omagine, Inc.

Empire State Building

350 Fifth Avenue, Suite 4815-17

New York, NY 10118

 

Re: Nonstatutory Stock Option

 

Notice is hereby given pursuant to Section 6 of my Nonstatutory Stock Option
Agreement that I elect to purchase the number of shares set forth below at the
exercise price set forth in my option agreement:

 

Nonstatutory Stock Option Agreement dated: ____________

 

Number of shares being purchased: ____________

 

Exercise Price: $____________

 

A check in the amount of the aggregate price of the shares being purchased is
attached.

 

I hereby confirm that such shares are being acquired by me for my own account
for investment purposes, and not with a view to, or for resale in connection
with, any distribution thereof. I will not sell or dispose of my Shares in
violation of the Securities Act of 1933, as amended, or any applicable federal
or state securities laws. Further, I understand that the exemption from taxable
income at the time of exercise is dependent upon my holding such stock for a
period of at least one year from the date of exercise and two years from the
date of grant of the Option.

 

I understand that the certificate representing the Option Shares will bear a
restrictive legend within the contemplation of the Securities Act and as
required by such other state or federal law or regulation applicable to the
issuance or delivery of the Option Shares.

 

I agree to provide to the Company such additional documents or information as
may be required pursuant to the Omagine, Inc. 2014 Stock Option Plan.

 



  By:       (signature)         Name:  

 



 

 

 

EXHIBIT B-3

 

OMAGINE, INC.

CONSULTANT NONSTATUTORY STOCK OPTION AGREEMENT

 



 

 

This Consultant Nonstatutory Stock Option Agreement ("Agreement") is made and
entered into as of the date set forth below, by and between OMAGINE, INC., a
Delaware corporation (the "Company"), and the following consultant to the
Company (herein, the "Optionee"):

 

In consideration of the covenants herein set forth, the parties hereto agree as
follows:

 



  1. Option Information.                     (a) Date of Option:                
    (b) Optionee:                     (c) Number of Shares:                    
(d) Exercise Price:                     (e) Expiration Date:    

 

2. Acknowledgements.

 

(a) Optionee is an independent consultant to the Company, not an employee;

 

(b) The Board of Directors (the "Board" which term shall include an authorized
committee of the Board of Directors) and shareholders of the Company have
heretofore adopted a Omagine, Inc. 2014 Stock Option Plan (the "Plan"), pursuant
to which this Option is being granted; and

 

(c) The Board has authorized the granting to Optionee of a nonstatutory stock
option ("Option") to purchase shares of common stock of the Company ("Stock")
upon the terms and conditions hereinafter stated and pursuant to an exemption
from registration under the Securities Act of 1933, as amended (the "Securities
Act") provided by Section 4(2) thereunder.

 

3. Shares; Price. The Company hereby grants to Optionee the right to purchase,
upon and subject to the terms and conditions herein stated, the number of shares
of Stock set forth in Section 1(c) above (the "Shares") for cash (or other
consideration as is authorized under the Plan and acceptable to the Board, in
their sole and absolute discretion) at the price per Share set forth in Section
1(d) above (the "Exercise Price"), such price being not less than eighty-five
85% of the fair market value per share of the Shares covered by this Option as
of the date hereof.

 



B-3-1

 

 

4. Term of Option. This Option shall expire, and all rights hereunder to
purchase the Shares, shall terminate as indicated in 1(e) above, but in no case
shall the expiration date be more than five (5) years from the date hereof.
Nothing contained herein shall be construed to interfere in any way with the
right of the Company to terminate Optionee as a consultant to the Company, or to
increase or decrease the compensation paid to Optionee from the rate in effect
as of the date hereof.

 

5. Vesting of Option. Subject to the provisions of Sections 7 and 8 hereof, this
Option shall become exercisable as follows: __________________.

 

6. Exercise. This Option shall be exercised by delivery to the Company of (a)
written notice of exercise stating the number of Shares being purchased (in
whole shares only) and such other information set forth on the form of Notice of
Exercise attached hereto as Appendix A, (b) a check or cash in the amount of the
Exercise Price of the Shares covered by the notice (or such other consideration
as has been approved by the Board of Directors consistent with the Plan) and (c)
a written investment representation as provided for in Section 13 hereof. This
Option shall not be assignable or transferable, except by will or by the laws of
descent and distribution, and shall be exercisable only by Optionee during his
or her lifetime.

 

7. Termination of Service. If Optionee's service as a consultant to the Company
terminates for any reason, no further installments shall vest pursuant to
Section 5, and Optionee shall have the right at any time within thirty (30) days
following such termination of services or the remaining term of this Option,
whichever is the lesser, to exercise in whole or in part this Option to the
extent, but only to the extent, that this Option was exercisable as of the date
Optionee ceased to be a consultant to the Company; provided, however, if
Optionee is terminated for reasons that would justify a termination of
employment "for cause" as contemplated by Delaware law (including case law
related thereto), the foregoing right to exercise shall automatically terminate
on the date Optionee ceases to be a consultant to the Company as to all Shares
covered by this Option not exercised prior to termination. Unless earlier
terminated, all rights under this Option shall terminate in any event on the
expiration date of this Option as defined in Section 4 hereof.

 

8. Death of Optionee. If the Optionee shall die while serving as a consultant to
the Company, Optionee's personal representative or the person entitled to
Optionee's rights hereunder may at any time within ninety (90) days after the
date of Optionee's death, or during the remaining term of this Option, whichever
is the lesser, exercise this Option and purchase Shares to the extent, but only
to the extent, that Optionee could have exercised this Option as of the date of
Optionee's death; provided, in any case, that this Option may be so exercised
only to the extent that this Option has not previously been exercised by
Optionee.

 

9. No Rights as Shareholder. Optionee shall have no rights as a shareholder with
respect to the Shares covered by any installment of this Option until the
effective date of the issuance of shares following exercise of this to Option,
and no adjustment will be made for dividends or other rights for which the
record date is prior to the date such stock certificate or certificates are
issued except as provided in Section 10 hereof.

 



B-3-2

 

 

10. Recapitalization. Subject to any required action by the shareholders of the
Company, the number of Shares covered by this Option, and the Exercise Price
thereof, shall be proportionately adjusted for any increase or decrease in the
number of issued shares resulting from a subdivision or consolidation of shares
or the payment of a stock dividend, or any other increase or decrease in the
number of such shares effected without receipt of consideration by the Company;
provided however that the conversion of any convertible securities of the
Company shall not be deemed having been "effected without receipt of
consideration by the Company."

 

In the event of a proposed dissolution or liquidation of the Company, a merger
or consolidation in which the Company is not the surviving entity, or a sale of
all or substantially all of the assets or capital stock of the Company
(collectively, a "Reorganization"), this Option shall terminate immediately
prior to the consummation of such proposed action, unless otherwise provided by
the Board; provided, however, if Optionee shall be a consultant at the time such
Reorganization is approved by the stockholders, Optionee shall have the right to
exercise this Option as to all or any part of the Shares, without regard to the
installment provisions of Section 5, for a period beginning 30 days prior to the
consummation of such Reorganization and ending as of the Reorganization or the
expiration of this Option, whichever is earlier, subject to the consummation of
the Reorganization. In any event, the Company shall notify Optionee, at least 30
days prior to the consummation of such Reorganization, of his exercise rights,
if any, and that the Option shall terminate upon the consummation of the
Reorganization.

 

Subject to any required action by the shareholders of the Company, if the
Company shall be the surviving entity in any merger or consolidation, this
Option thereafter shall pertain to and apply to the securities to which a holder
of Shares equal to the Shares subject to this Option would have been entitled by
reason of such merger or consolidation, and the installment provisions of
Section 5 shall continue to apply.

 

To the extent that the foregoing adjustments relate to shares or securities of
the Company, such adjustments shall be made by the Board, whose determination in
that respect shall be final, binding and conclusive. Except as hereinbefore
expressly provided, Optionee shall have no rights by reason of any subdivision
or consolidation of shares of Stock of any class or the payment of any stock
dividend or any other increase or decrease in the number of shares of stock of
any class, and the number and price of Shares subject to this Option shall not
be affected by, and no adjustments shall be made by reason of, any dissolution,
liquidation, merger, consolidation or sale of assets or capital stock, or any
issue by the Company of shares of stock of any class or securities convertible
into shares of stock of any class.

 

The grant of this Option shall not affect in any way the right or power of the
Company to make adjustments, reclassifications, reorganizations or changes in
its capital or business structure or to merge, consolidate, dissolve or
liquidate or to sell or transfer all or any part of its business or assets.

 



B-3-3

 

 

11. Taxation upon Exercise of Option. Optionee understands that, upon exercise
of this Option, Optionee will recognize income, for Federal and state income tax
purposes, in an amount equal to the amount by which the fair market value of the
Shares, determined as of the date of exercise, exceeds the Exercise Price. The
acceptance of the Shares by Optionee shall constitute an agreement by Optionee
to report such income in accordance with then applicable law and to cooperate
with Company in establishing the amount of such income and corresponding
deduction to the Company for its income tax purposes. Withholding for federal or
state income and employment tax purposes will be made, if and as required by
law, from Optionee's then current compensation, or, if such current compensation
is insufficient to satisfy withholding tax liability, the Company may require
Optionee to make a cash payment to cover such liability as a condition of the
exercise of this Option.

 

12. Modification, Extension and Renewal of Options. The Board or Committee, as
described in the Plan, may modify, extend or renew this Option or accept the
surrender thereof (to the extent not theretofore exercised) and authorize the
granting of a new option in substitution therefore (to the extent not
theretofore exercised), subject at all times to the Plan, the Code and
applicable state law. Notwithstanding the foregoing provisions of this Section
12, no modification shall, without the consent of the Optionee, alter to the
Optionee's detriment or impair any rights of Optionee hereunder.

 

13. Investment Intent; Restrictions on Transfer.

 

(a) Optionee represents and agrees that if Optionee exercises this Option in
whole or in part, Optionee will in each case acquire the Shares upon such
exercise for the purpose of investment and not with a view to, or for resale in
connection with, any distribution thereof; and that upon such exercise of this
Option in whole or in part, Optionee (or any person or persons entitled to
exercise this Option under the provisions of Sections 7 and 8 hereof) shall
furnish to the Company a written statement to such effect, satisfactory to the
Company in form and substance. If the Shares represented by this Option are
registered under the Securities Act, either before or after the exercise of this
Option in whole or in part, the Optionee shall be relieved of the foregoing
investment representation and agreement and shall not be required to furnish the
Company with the foregoing written statement.

 

(b) Optionee further represents that Optionee has had access to the Company’s
regular quarterly and annual reports filed with the Securities and Exchange
Commission (“SEC Filings”). The SEC Filings, which are publicly available
documents, include information relevant to the risk factors associated with any
investment in the Company. Optionee has had the reasonable opportunity to ask
questions of the Company and receive answers from the Company concerning its
business, operations and financial condition and previous equity sales, and to
have all such questions answered to the full satisfaction of the Optionee.

 



B-3-4

 

 
(c) Unless and until the Shares represented by this Option are registered under
the Securities Act, all certificates representing the Shares and any
certificates subsequently issued in substitution therefor and any certificate
for any securities issued pursuant to any stock split, share reclassification,
stock dividend or other similar capital event shall bear legends in
substantially the following form:

 

THESE SECURITIES HAVE NOT BEEN REGISTERED OR OTHERWISE QUALIFIED UNDER THE
SECURITIES ACT OF 1933 (THE 'SECURITIES ACT') OR UNDER THE APPLICABLE OR
SECURITIES LAWS OF ANY STATE. NEITHER THESE SECURITIES NOR ANY INTEREST THEREIN
MAY BE SOLD, TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF
REGISTRATION UNDER THE SECURITIES ACT OR ANY APPLICABLE SECURITIES LAWS OF ANY
STATE, UNLESS PURSUANT TO EXEMPTIONS THEREFROM.

 

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ISSUED PURSUANT TO THAT
CERTAIN NONSTATUTORY STOCK OPTION AGREEMENT DATED ___________ BETWEEN THE
COMPANY AND THE ISSUEE WHICH RESTRICTS THE TRANSFER OF THESE SHARES WHICH ARE
SUBJECT TO REPURCHASE BY THE COMPANY UNDER CERTAIN CONDITIONS.

 

and/or such other legend or legends as the Company and its counsel deem
necessary or appropriate. Appropriate stop transfer instructions with respect to
the Shares have been placed with the Company's transfer agent.

 

14. Stand-off Agreement. Optionee agrees that, in connection with any secondary
registration of the Company's securities under the Securities Act, and upon the
request of the Company or any underwriter managing an underwritten offering of
the Company's securities, Optionee shall not sell, short any sale of, loan,
grant an option for, or otherwise dispose of any of the Shares (other than
Shares included in the offering) without the prior written consent of the
Company or such managing underwriter, as applicable, for a period of up to one
year following the effective date of registration of such offering.

 

15. Restriction Upon Transfer. The Shares may not be sold, transferred or
otherwise disposed of and shall not be pledged or otherwise hypothecated by the
Optionee except as hereinafter provided.

 

(a) Repurchase Right on Termination Other Than for Cause. For the purposes of
this Section, a "Repurchase Event" shall mean an occurrence of one of (i)
termination of Optionee's service as a consultant, voluntary or involuntary and
with or without cause; (ii) retirement or death of Optionee; (iii) bankruptcy of
Optionee, which shall be deemed to have occurred as of the date on which a
voluntary or involuntary petition in bankruptcy is filed with a court of
competent jurisdiction; (iv) dissolution of the marriage of Optionee, to the
extent that any of the Shares are allocated as the sole and separate property of
Optionee's spouse pursuant thereto (in which case, this Section shall only apply
to the Shares so affected); or (v) any attempted transfer by the Optionee of
Shares, or any interest therein, in violation of this Agreement. Upon the
occurrence of a Repurchase Event, the Company shall have the right (but not an
obligation) to repurchase all or any portion of the Shares of Optionee at a
price equal to the fair value of the Shares as of the date of the Repurchase
Event.

 



B-3-5

 

 

(b) Repurchase Right on Termination for Cause. In the event Optionee's service
as a consultant is terminated by the Company "for cause" (as contemplated by
Section 7), then the Company shall have the right (but not an obligation) to
repurchase Shares of Optionee at a price equal to the Exercise Price. Such right
of the Company to repurchase Shares shall apply to 100% of the Shares for one
(1) year from the date of this Agreement; and shall thereafter lapse ratably in
equal annual increments on each anniversary of the date of this Agreement over
the term of this Option specified in Section 4. In addition, the Company shall
have the right, in the sole discretion of the Board and without obligation, to
repurchase upon any such termination of service for cause all or any portion of
the Shares of Optionee, at a price equal to the fair value of the Shares as of
the date of termination, which right is not subject to the foregoing lapsing of
rights. In the event the Company elects to repurchase the Shares, the stock
certificates representing the same shall forthwith be returned to the Company
for cancellation.

 

(c) Exercise of Repurchase Right. Any repurchase right under Paragraphs 15(a) or
15(b) shall be exercised by giving notice of exercise as provided herein to
Optionee or the estate of Optionee, as applicable. Such right shall be
exercised, and the repurchase price thereunder shall be paid, by the Company
within a ninety (90) day period beginning on the date of notice to the Company
of the occurrence of such Repurchase Event (except in the case of termination of
employment or retirement, where such option period shall begin upon the
occurrence of the Repurchase Event). Such repurchase price shall be payable only
in the form of cash (including a check drafted on immediately available funds)
or cancellation of purchase money indebtedness of the Optionee for the Shares.
If the Company can not purchase all such Shares because it is unable to meet the
financial tests set forth in the Delaware law, the Company shall have the right
to purchase as many Shares as it is permitted to purchase under such sections.
Any Shares not purchased by the Company hereunder shall no longer be subject to
the provisions of this Section 15.

 

(d) Right of First Refusal. In the event Optionee desires to transfer any Shares
during his or her lifetime, Optionee shall first offer to sell such Shares to
the Company. Optionee shall deliver to the Company written notice of the
intended sale, such notice to specify the number of Shares to be sold, the
proposed purchase price and terms of payment, and grant the Company an option
for a period of thirty days following receipt of such notice to purchase the
offered Shares upon the same terms and conditions. To exercise such option, the
Company shall give notice of that fact to Optionee within the thirty (30) day
notice period and agree to pay the purchase price in the manner provided in the
notice. If the Company does not purchase all of the Shares so offered during
foregoing option period, Optionee shall be under no obligation to sell any of
the offered Shares to the Company, but may dispose of such Shares in any lawful
manner during a period of one hundred and eighty (180) days following the end of
such notice period, except that Optionee shall not sell any such Shares to any
other person at a lower price or upon more favorable terms than those offered to
the Company.

 



B-3-6

 

 

(e) Acceptance of Restrictions. Acceptance of the Shares shall constitute the
Optionee's agreement to such restrictions and the legending of his certificates
with respect thereto. Notwithstanding such restrictions, however, so long as the
Optionee is the holder of the Shares, or any portion thereof, he shall be
entitled to receive all dividends declared on and to vote the Shares and to all
other rights of a shareholder with respect thereto.

 

(f) Permitted Transfers. Notwithstanding any provisions in this Section 15 to
the contrary, the Optionee may transfer Shares subject to this Agreement to his
or her parents, spouse, children, or grandchildren, or a trust for the benefit
of the Optionee or any such transferee(s); provided, that such permitted
transferee(s) shall hold the Shares subject to all the provisions of this
Agreement (all references to the Optionee herein shall in such cases refer
mutatis mutandis to the permitted transferee, except in the case of clause (iv)
of Section 15(a) wherein the permitted transfer shall be deemed to be
rescinded); and provided further, that notwithstanding any other provisions in
this Agreement, a permitted transferee may not, in turn, make permitted
transfers without the written consent of the Optionee and the Company.

 

(g) Release of Restrictions on Shares. All rights and restrictions under this
Section 15 shall terminate five (5) years following the date of this Agreement.

 

16. Notices. Any notice required to be given pursuant to this Option or the Plan
shall be in writing and shall be deemed to be delivered upon receipt or, in the
case of notices by the Company, five (5) days after deposit in the U.S. mail,
postage prepaid, addressed to Optionee at the address last provided by Optionee
for use in Company records related to Optionee.

 

17. Agreement Subject to Plan; Applicable Law. This Option is made pursuant to
the Plan and shall be interpreted to comply therewith. A copy of such Plan is
available to Optionee, at no charge, at the principal office of the Company. Any
provision of this Option inconsistent with the Plan shall be considered void and
replaced with the applicable provision of the Plan. This Option has been
granted, executed and delivered in the State of Delaware, and the interpretation
and enforcement shall be governed by the laws thereof and subject to the
exclusive jurisdiction of the courts therein.

 

[SIGNATURE PAGE FOLLOWS.]

 



B-3-7

 

 

In Witness Whereof, the parties hereto have executed this Option as of the date
first above written.

 







  COMPANY: OMAGINE, INC.     a Delaware corporation             By:       Name:
      Title:             OPTIONEE:         By:         (signature)            
Name:  

 

(one of the following, as appropriate, shall be signed)

 

I certify that as of the date hereof I am unmarried  

By his or her signature, the spouse of Optionee hereby agrees to be bound by the
provisions of the foregoing INCENTIVE STOCK OPTION AGREEMENT

            Optionee   Spouse of Optionee

 

B-3-8

 

 

Appendix A

 

NOTICE OF EXERCISE

 

Omagine, Inc.

Empire State Building

350 Fifth Avenue, Suite 4815-17

New York, NY 10118

 

Re: Nonstatutory Stock Option

 

Notice is hereby given pursuant to Section 6 of my Nonstatutory Stock Option
Agreement that I elect to purchase the number of shares set forth below at the
exercise price set forth in my option agreement:

 

Nonstatutory Stock Option Agreement dated: ____________

 

Number of shares being purchased: ____________

 

Exercise Price: $____________

 

A check in the amount of the aggregate price of the shares being purchased is
attached.

 

I hereby confirm that such shares are being acquired by me for my own account
for investment purposes, and not with a view to, or for resale in connection
with, any distribution thereof. I will not sell or dispose of my Shares in
violation of the Securities Act of 1933, as amended, or any applicable federal
or state securities laws. Further, I understand that the exemption from taxable
income at the time of exercise is dependent upon my holding such stock for a
period of at least one year from the date of exercise and two years from the
date of grant of the Option.

 

I understand that the certificate representing the Option Shares will bear a
restrictive legend within the contemplation of the Securities Act and as
required by such other state or federal law or regulation applicable to the
issuance or delivery of the Option Shares.

 

I agree to provide to the Company such additional documents or information as
may be required pursuant to the Omagine, Inc. 2014 Stock Option Plan.

 



    By:         (signature)             Name:  

 





 

 

EXHIBIT C

 

OMAGINE, INC.

STOCK AWARD AGREEMENT

 

 

 

This Stock Award Agreement ("Agreement") is made and entered into as of the date
set forth below, by and between OMAGINE, INC., a Delaware corporation (the
"Company"), and the employee, director or consultant of the Company named in
Section 1(b). ("Grantee"):

 

In consideration of the covenants herein set forth, the parties hereto agree as
follows:

 



  1. Stock Award Information.                 (a) Date of Award:                
    (b) Grantee:                   (c) Number of Shares:                     (d)
Original Value:    

 

2. Acknowledgements.

 

(a) Grantee is a [employee/director/consultant] of the Company.

 

(b) The Company has adopted the Omagine, Inc. 2014 Stock Option Plan (the
"Plan") under which the Company's common stock ("Stock") may be offered to
directors, officers, employees and consultants pursuant to an exemption from
registration under the Securities Act of 1933, as amended (the "Securities Act")
provided by Section 4(2) thereunder.

 

3. Shares; Value. The Company hereby grants to Grantee, upon and subject to the
terms and conditions herein stated, the number of shares of Stock set forth in
Section 1(c) (the "Shares"), which Shares have a fair value per share ("Original
Value") equal to the amount set forth in Section 1(d). For the purpose of this
Agreement, the terms "Share" or "Shares" shall include the original Shares plus
any shares derived therefrom, regardless of the fact that the number, attributes
or par value of such Shares may have been altered by reason of any
recapitalization, subdivision, consolidation, stock dividend or amendment of the
corporate charter of the Company. The number of Shares covered by this Agreement
and the Original Value thereof shall be proportionately adjusted for any
increase or decrease in the number of issued shares resulting from a
recapitalization, subdivision or consolidation of shares or the payment of a
stock dividend, or any other increase or decrease in the number of such shares
effected without receipt of consideration by the Company.

 

4. Investment Intent. Grantee represents and agrees that Grantee is accepting
the Shares for the purpose of investment and not with a view to, or for resale
in connection with, any distribution thereof; and that, if requested, Grantee
shall furnish to the Company a written statement to such effect, satisfactory to
the Company in form and substance. If the Shares are registered under the
Securities Act, Grantee shall be relieved of the foregoing investment
representation and agreement and shall not be required to furnish the Company
with the foregoing written statement.

 



C-1

 

 

5. Restriction Upon Transfer. The Shares may not be sold, transferred or
otherwise disposed of and shall not be pledged or otherwise hypothecated by the
Grantee except as hereinafter provided.

 

(a) Repurchase Right on Termination Other Than for Cause. For the purposes of
this Section, a "Repurchase Event" shall mean an occurrence of one of (i)
termination of Grantee's employment [or service as a director/consultant] by the
Company, voluntary or involuntary and with or without cause; (ii) retirement or
death of Grantee; (iii) bankruptcy of Grantee, which shall be deemed to have
occurred as of the date on which a voluntary or involuntary petition in
bankruptcy is filed with a court of competent jurisdiction; (iv) dissolution of
the marriage of Grantee, to the extent that any of the Shares are allocated as
the sole and separate property of Grantee's spouse pursuant thereto (in which
case, this Section shall only apply to the Shares so affected); or (v) any
attempted transfer by the Grantee of Shares, or any interest therein, in
violation of this Agreement. Upon the occurrence of a Repurchase Event, the
Company shall have the right (but not an obligation) to purchase all or any
portion of the Shares of Grantee, at a price equal to the fair value of the
Shares as of the date of the Repurchase Event.

 

(b) Repurchase Right on Termination for Cause. In the event Grantee's employment
[or service as a director/consultant] is terminated by the Company "for cause"
(as defined below), then the Company shall have the right (but not an
obligation) to purchase Shares of Grantee at a price equal to the Original
Value. Such right of the Company to purchase Shares shall apply to 100% of the
Shares for one (1) year from the date of this Agreement; and shall thereafter
lapse at the rate of twenty percent (20%) of the Shares on each anniversary of
the date of this Agreement. In addition, the Company shall have the right, in
the sole discretion of the Board and without obligation, to repurchase upon
termination for cause all or any portion of the Shares of Grantee, at a price
equal to the fair value of the Shares as of the date of termination, which right
is not subject to the foregoing lapsing of rights. Termination of employment [or
service as a director/consultant] "for cause" means (i) as to employees or
consultants, termination for cause as contemplated by Delaware law (including
case law related thereto), or as defined in the Plan, this Agreement or in any
employment [or consulting] agreement between the Company and Grantee, or (ii) as
to directors, removal pursuant to Delaware law. In the event the Company elects
to purchase the Shares, the stock certificates representing the same shall
forthwith be returned to the Company for cancellation.

 

(c) Exercise of Repurchase Right. Any Repurchase Right under Paragraphs 4(a) or
4(b) shall be exercised by giving notice of exercise as provided herein to
Grantee or the estate of Grantee, as applicable. Such right shall be exercised,
and the repurchase price thereunder shall be paid, by the Company within a
ninety (90) day period beginning on the date of notice to the Company of the
occurrence of such Repurchase Event (except in the case of termination or
cessation of services as director, where such option period shall begin upon the
occurrence of the Repurchase Event). Such repurchase price shall be payable only
in the form of cash (including a check drafted on immediately available funds)
or cancellation of purchase money indebtedness of the Grantee for the Shares. If
the Company can not purchase all such Shares because it is unable to meet the
financial tests set forth in Delaware law, the Company shall have the right to
purchase as many Shares as it is permitted to purchase under such sections. Any
Shares not purchased by the Company hereunder shall no longer be subject to the
provisions of this Section 5.

 



C-2

 

 

(d) Right of First Refusal. In the event Grantee desires to transfer any Shares
during his or her lifetime, Grantee shall first offer to sell such Shares to the
Company. Grantee shall deliver to the Company written notice of the intended
sale, such notice to specify the number of Shares to be sold, the proposed
purchase price and terms of payment, and grant the Company an option for a
period of thirty days following receipt of such notice to purchase the offered
Shares upon the same terms and conditions. To exercise such option, the Company
shall give notice of that fact to Grantee within the thirty (30) day notice
period and agree to pay the purchase price in the manner provided in the notice.
If the Company does not purchase all of the Shares so offered during foregoing
option period, Grantee shall be under no obligation to sell any of the offered
Shares to the Company, but may dispose of such Shares in any lawful manner
during a period of one hundred and eighty (180) days following the end of such
notice period, except that Grantee shall not sell any such Shares to any other
person at a lower price or upon more favorable terms than those offered to the
Company.

 

(e) Acceptance of Restrictions. Acceptance of the Shares shall constitute the
Grantee's agreement to such restrictions and the legending of his certificates
with respect thereto. Notwithstanding such restrictions, however, so long as the
Grantee is the holder of the Shares, or any portion thereof, he shall be
entitled to receive all dividends declared on and to vote the Shares and to all
other rights of a shareholder with respect thereto.

 

(f) Permitted Transfers. Notwithstanding any provisions in this Section 5 to the
contrary, the Grantee may transfer Shares subject to this Agreement to his or
her parents, spouse, children, or grandchildren, or a trust for the benefit of
the Grantee or any such transferee(s); provided, that such permitted
transferee(s) shall hold the Shares subject to all the provisions of this
Agreement (all references to the Grantee herein shall in such cases refer
mutatis mutandis to the permitted transferee, except in the case of clause (iv)
of Section 5(a) wherein the permitted transfer shall be deemed to be rescinded);
and provided further, that notwithstanding any other provisions in this
Agreement, a permitted transferee may not, in turn, make permitted transfers
without the written consent of the Grantee and the Company.

 

(g) Release of Restrictions on Shares. All rights and restrictions under this
Section 5 shall terminate five (5) years following the date of this Agreement.

 



C-3

 

 

6. Representations and Warranties of the Grantee. This Agreement and the
issuance and grant of the Shares hereunder is made by the Company in reliance
upon the express representations and warranties of the Grantee, which by
acceptance hereof the Grantee confirms that:

 

(a) The Shares granted to him pursuant to this Agreement are being acquired by
him for his own account, for investment purposes, and not with a view to, or for
sale in connection with, any distribution of the Shares. It is understood that
the Shares have not been registered under the Act by reason of a specific
exemption from the registration provisions of the Act which depends, among other
things, upon the bona fide nature of his representations as expressed herein;

 

(b) The Shares must be held by him indefinitely unless they are subsequently
registered under the Act and any applicable state securities laws, or an
exemption from such registration is available. The Company is under no
obligation to register the Shares or to make available any such exemption; and

 

(c) Grantee further represents that Grantee has had access to the Company’s
regular quarterly and annual reports filed with the Securities and Exchange
Commission (“SEC Filings”). The SEC Filings, which are publicly available
documents, include information relevant to the risk factors associated with any
investment in the Company. Grantee has had the reasonable opportunity to ask
questions of the Company and receive answers from the Company concerning its
business, operations and financial condition and previous equity sales, and to
have all such questions answered to the full satisfaction of the Grantee;

 

(d) Unless and until the Shares represented by this Grant are registered under
the Securities Act, all certificates representing the Shares and any
certificates subsequently issued in substitution therefor and any certificate
for any securities issued pursuant to any stock split, share reclassification,
stock dividend or other similar capital event shall bear legends in
substantially the following form:

 

THESE SECURITIES HAVE NOT BEEN REGISTERED OR OTHERWISE QUALIFIED UNDER THE
SECURITIES ACT OF 1933 (THE 'SECURITIES ACT') OR UNDER THE APPLICABLE OR
SECURITIES LAWS OF ANY STATE. NEITHER THESE SECURITIES NOR ANY INTEREST THEREIN
MAY BE SOLD, TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF
REGISTRATION UNDER THE SECURITIES ACT OR ANY APPLICABLE SECURITIES LAWS OF ANY
STATE, UNLESS PURSUANT TO EXEMPTIONS THEREFROM.

 

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ISSUED PURSUANT TO THAT
CERTAIN STOCK AWARD AGREEMENT DATED ____________ BETWEEN THE COMPANY AND THE
ISSUEE WHICH RESTRICTS THE TRANSFER OF THESE SHARES WHICH ARE SUBJECT TO
REPURCHASE BY THE COMPANY UNDER CERTAIN CONDITIONS.

 

and/or such other legend or legends as the Company and its counsel deem
necessary or appropriate. Appropriate stop transfer instructions with respect to
the Shares have been placed with the Company's transfer agent.

 



C-4

 

 

(e) Grantee understands that he or she will recognize income, for Federal and
state income tax purposes, in an amount equal to the amount by which the fair
market value of the Shares, as of the date of grant, exceeds the price paid by
Grantee, if any. The acceptance of the Shares by Grantee shall constitute an
agreement by Grantee to report such income in accordance with then applicable
law. Withholding for federal or state income and employment tax purposes will be
made, if and as required by law, from Grantee's then current compensation, or,
if such current compensation is insufficient to satisfy withholding tax
liability, the Company may require Grantee to make a cash payment to cover such
liability.

 

7. Stand-off Agreement. Grantee agrees that, in connection with any secondary
registration of the Company's securities under the Securities Act, and upon the
request of the Company or any underwriter managing an underwritten offering of
the Company's securities, Grantee shall not sell, short any sale of, loan, grant
an option for, or otherwise dispose of any of the Shares (other than Shares
included in the offering) without the prior written consent of the Company or
such managing underwriter, as applicable, for a period of at least one year
following the effective date of registration of such offering. This Section 8
shall survive any termination of this Agreement.

 

8. Termination of Agreement. This Agreement shall terminate on the occurrence of
any one of the following events: (a) written agreement of all parties to that
effect; (b) a proposed dissolution or liquidation of the Company, a merger or
consolidation in which the Company is not the surviving entity, or a sale of all
or substantially all of the assets of the Company; or (c) dissolution,
bankruptcy, or insolvency of the Company.

 

9. Agreement Subject to Plan; Applicable Law. This Grant is made pursuant to the
Plan and shall be interpreted to comply therewith. A copy of such Plan is
available to Grantee, at no charge, at the principal office of the Company. Any
provision of this Agreement inconsistent with the Plan shall be considered void
and replaced with the applicable provision of the Plan. This Grant shall be
governed by the laws of the State of Delaware and subject to the exclusive
jurisdiction of the courts therein.

 

10. Miscellaneous.

 

(a) Notices. Any notice required to be given pursuant to this Agreement or the
Plan shall be in writing and shall be deemed to have been duly delivered upon
receipt or, in the case of notices by the Company, five (5) days after deposit
in the U.S. mail, postage prepaid, addressed to Grantee at the last address
provided by Grantee for use in the Company's records.

 

(b) Entire Agreement. This instrument constitutes the sole agreement of the
parties hereto with respect to the Shares. Any prior agreements, promises or
representations concerning the Shares not included or reference herein shall be
of no force or effect. This Agreement shall be binding on, and shall inure to
the benefit of, the Parties hereto and their respective transferees, heirs,
legal representatives, successors, and assigns.

 



C-5

 

 

(c) Enforcement. This Agreement shall be construed in accordance with, and
governed by, the laws of the State of Delaware and subject to the exclusive
jurisdiction of the courts located in Wilmington, County of New Castle,
Delaware. If Grantee attempts to transfer any of the Shares subject to this
Agreement, or any interest in them in violation of the terms of this Agreement,
the Company may apply to any court for an injunctive order prohibiting such
proposed transaction, and the Company may institute and maintain proceedings
against Grantee to compel specific performance of this Agreement without the
necessity of proving the existence or extent of any damages to the Company. Any
such attempted transaction shares in violation of this Agreement shall be null
and void.

 

(d) Validity of Agreement. The provisions of this Agreement may be waived,
altered, amended, or repealed, in whole or in part, only on the written consent
of all parties hereto. It is intended that each Section of this Agreement shall
be viewed as separate and divisible, and in the event that any Section shall be
held to be invalid, the remaining Sections shall continue to be in full force
and effect.

 

In Witness Whereof, the parties have executed this Agreement as of the date
first above written.

 







  COMPANY: OMAGINE, INC.     a Delaware corporation             By:       Name:
      Title:             GRANTEE:         By:         (signature)            
Name:  

 

(one of the following, as appropriate, shall be signed)

 

I certify that as of the date hereof I am unmarried  

By his or her signature, the spouse of Grantee hereby agrees to be bound by the
provisions of the foregoing STOCK AWARD AGREEMENT

            Grantee   Spouse of Grantee

 



C-6

 

 

EXHIBIT D

 

OMAGINE, INC.

RESTRICTED STOCK PURCHASE AGREEMENT

 



 

 

This Restricted Stock Purchase Agreement ("Agreement") is made and entered into
as of the date set forth below, by and between OMAGINE, INC., a Delaware
corporation (the "Company"), and the employee, director or consultant of the
Company named in Section 1(b). ("Grantee"):

 

In consideration of the covenants herein set forth, the parties hereto agree as
follows:

 



  1. Stock Purchase Information.                 (a) Date of Agreement:        
            (b) Grantee:                     (c) Number of Shares:              
      (d) Purchase Price:    

 

2. Acknowledgements.

 

(a) Grantee is a [employee/director/consultant] of the Company.

 

(b) The Company has adopted the Omagine, Inc. 2014 Stock Option Plan (the
"Plan") under which the Company's common stock ("Stock") may be offered to
officers, employees, directors and consultants pursuant to an exemption from
registration under the Securities Act of 1933, as amended (the "Securities Act")
provided by Section 4(2) thereunder.

 

(c) The Grantee desires to purchase shares of the Company's common stock on the
terms and conditions set forth herein.

 

3. Purchase of Shares. The Company hereby agrees to sell and Grantee hereby
agrees to purchase, upon and subject to the terms and conditions herein stated,
the number of shares of Stock set forth in Section 1(c) (the "Shares"), at the
price per Share set forth in Section 1(d) (the "Price"). For the purpose of this
Agreement, the terms "Share" or "Shares" shall include the original Shares plus
any shares derived therefrom, regardless of the fact that the number, attributes
or par value of such Shares may have been altered by reason of any
recapitalization, subdivision, consolidation, stock dividend or amendment of the
corporate charter of the Company. The number of Shares covered by this Agreement
shall be proportionately adjusted for any increase or decrease in the number of
issued shares resulting from a recapitalization, subdivision or consolidation of
shares or the payment of a stock dividend, or any other increase or decrease in
the number of such shares effected without receipt of consideration by the
Company.

 



D-1

 

 

4. Investment Intent. Grantee represents and agrees that Grantee is accepting
the Shares for the purpose of investment and not with a view to, or for resale
in connection with, any distribution thereof; and that, if requested, Grantee
shall furnish to the Company a written statement to such effect, satisfactory to
the Company in form and substance. If the Shares are registered under the
Securities Act, Grantee shall be relieved of the foregoing investment
representation and agreement and shall not be required to furnish the Company
with the foregoing written statement.

 

5. Restriction Upon Transfer. The Shares may not be sold, transferred or
otherwise disposed of and shall not be pledged or otherwise hypothecated by the
Grantee except as hereinafter provided.

 

(a) Repurchase Right on Termination Other Than for Cause. For the purposes of
this Section, a "Repurchase Event" shall mean an occurrence of one of (i)
termination of Grantee's employment [or service as a director/consultant] by the
Company, voluntary or involuntary and with or without cause; (ii) retirement or
death of Grantee; (iii) bankruptcy of Grantee, which shall be deemed to have
occurred as of the date on which a voluntary or involuntary petition in
bankruptcy is filed with a court of competent jurisdiction; (iv) dissolution of
the marriage of Grantee, to the extent that any of the Shares are allocated as
the sole and separate property of Grantee's spouse pursuant thereto (in which
case, this Section shall only apply to the Shares so affected); or (v) any
attempted transfer by the Grantee of Shares, or any interest therein, in
violation of this Agreement. Upon the occurrence of a Repurchase Event, the
Company shall have the right (but not an obligation) to repurchase all or any
portion of the Shares of Grantee at a price equal to the fair value of the
Shares as of the date of the Repurchase Event.

 

(b) Repurchase Right on Termination for Cause. In the event Grantee's employment
[or service as a director/consultant] is terminated by the Company "for cause"
(as defined below), then the Company shall have the right (but not an
obligation) to repurchase Shares of Grantee at a price equal to the Price. Such
right of the Company to repurchase Shares shall apply to 100% of the Shares for
one (1) year from the date of this Agreement; and shall thereafter lapse at the
rate of twenty percent (20%) of the Shares on each anniversary of the date of
this Agreement. In addition, the Company shall have the right, in the sole
discretion of the Board and without obligation, to repurchase upon termination
for cause all or any portion of the Shares of Grantee, at a price equal to the
fair value of the Shares as of the date of termination, which right is not
subject to the foregoing lapsing of rights. Termination of employment [or
service as a director/consultant] "for cause" means (i) as to employees and
consultants, termination for cause as contemplated by Delaware law (including
case law related thereto), or as defined in the Plan, this Agreement or in any
employment [or consulting] agreement between the Company and Grantee, or (ii) as
to directors, removal pursuant to Delaware law. In the event the Company elects
to repurchase the Shares, the stock certificates representing the same shall
forthwith be returned to the Company for cancellation.

 



D-2

 

 

(c) Exercise of Repurchase Right. Any Repurchase Right under Paragraphs 4(a) or
4(b) shall be exercised by giving notice of exercise as provided herein to
Grantee or the estate of Grantee, as applicable. Such right shall be exercised,
and the repurchase price thereunder shall be paid, by the Company within a
ninety (90) day period beginning on the date of notice to the Company of the
occurrence of such Repurchase Event (except in the case of termination of
employment or retirement, where such option period shall begin upon the
occurrence of the Repurchase Event). Such repurchase price shall be payable only
in the form of cash (including a check drafted on immediately available funds)
or cancellation of purchase money indebtedness of the Grantee for the Shares. If
the Company can not purchase all such Shares because it is unable to meet the
financial tests set forth in Delaware law, the Company shall have the right to
purchase as many Shares as it is permitted to purchase under such sections. Any
Shares not purchased by the Company hereunder shall no longer be subject to the
provisions of this Section 5.

 

(d) Right of First Refusal. In the event Grantee desires to transfer any Shares
during his or her lifetime, Grantee shall first offer to sell such Shares to the
Company. Grantee shall deliver to the Company written notice of the intended
sale, such notice to specify the number of Shares to be sold, the proposed
purchase price and terms of payment, and grant the Company an option for a
period of thirty days following receipt of such notice to purchase the offered
Shares upon the same terms and conditions. To exercise such option, the Company
shall give notice of that fact to Grantee within the thirty (30) day notice
period and agree to pay the purchase price in the manner provided in the notice.
If the Company does not purchase all of the Shares so offered during foregoing
option period, Grantee shall be under no obligation to sell any of the offered
Shares to the Company, but may dispose of such Shares in any lawful manner
during a period of one hundred and eighty (180) days following the end of such
notice period, except that Grantee shall not sell any such Shares to any other
person at a lower price or upon more favorable terms than those offered to the
Company.

 

(e) Acceptance of Restrictions. Acceptance of the Shares shall constitute the
Grantee's agreement to such restrictions and the legending of his certificates
with respect thereto. Notwithstanding such restrictions, however, so long as the
Grantee is the holder of the Shares, or any portion thereof, he shall be
entitled to receive all dividends declared on and to vote the Shares and to all
other rights of a shareholder with respect thereto.

 

(f) Permitted Transfers. Notwithstanding any provisions in this Section 5 to the
contrary, the Grantee may transfer Shares subject to this Agreement to his or
her parents, spouse, children, or grandchildren, or a trust for the benefit of
the Grantee or any such transferee(s); provided, that such permitted
transferee(s) shall hold the Shares subject to all the provisions of this
Agreement (all references to the Grantee herein shall in such cases refer
mutatis mutandis to the permitted transferee, except in the case of clause (iv)
of Section 5(a) wherein the permitted transfer shall be deemed to be rescinded);
and provided further, that notwithstanding any other provisions in this
Agreement, a permitted transferee may not, in turn, make permitted transfers
without the written consent of the Grantee and the Company.

 



D-3

 

 

(g) Release of Restrictions on Shares. All rights and restrictions under this
Section 5 shall terminate five (5) years following the date upon which the
Company receives the full Price as set forth in Section 3.

 

5. Representations and Warranties of the Grantee. This Agreement and the
issuance and grant of the Shares hereunder is made by the Company in reliance
upon the express representations and warranties of the Grantee, which by
acceptance hereof the Grantee confirms that:

 

(a) The Shares granted to him pursuant to this Agreement are being acquired by
him for his own account, for investment purposes, and not with a view to, or for
sale in connection with, any distribution of the Shares. It is understood that
the Shares have not been registered under the Act by reason of a specific
exemption from the registration provisions of the Act which depends, among other
things, upon the bona fide nature of his representations as expressed herein;

 

(b) The Shares must be held by him indefinitely unless they are subsequently
registered under the Act and any applicable state securities laws, or an
exemption from such registration is available. The Company is under no
obligation to register the Shares or to make available any such exemption; and

 

(c) Grantee further represents that Grantee has had access to the Company’s
regular quarterly and annual reports filed with the Securities and Exchange
Commission (“SEC Filings”). The SEC Filings, which are publicly available
documents, include information relevant to the risk factors associated with any
investment in the Company. Grantee has had the reasonable opportunity to ask
questions of the Company and receive answers from the Company concerning its
business, operations and financial condition and previous equity sales, and to
have all such questions answered to the full satisfaction of the Grantee;

 

(d) Unless and until the Shares represented by this Grant are registered under
the Securities Act, all certificates representing the Shares and any
certificates subsequently issued in substitution therefor and any certificate
for any securities issued pursuant to any stock split, share reclassification,
stock dividend or other similar capital event shall bear legends in
substantially the following form:

 

THESE SECURITIES HAVE NOT BEEN REGISTERED OR OTHERWISE QUALIFIED UNDER THE
SECURITIES ACT OF 1933 (THE 'SECURITIES ACT') OR UNDER THE APPLICABLE OR
SECURITIES LAWS OF ANY STATE. NEITHER THESE SECURITIES NOR ANY INTEREST THEREIN
MAY BE SOLD, TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF
REGISTRATION UNDER THE SECURITIES ACT OR ANY APPLICABLE SECURITIES LAWS OF ANY
STATE, UNLESS PURSUANT TO EXEMPTIONS THEREFROM.

 



D-4

 

 

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ISSUED PURSUANT TO THAT
CERTAIN RESTRICTED STOCK PURCHASE AGREEMENT DATED ____________ BETWEEN THE
COMPANY AND THE ISSUEE WHICH RESTRICTS THE TRANSFER OF THESE SHARES WHICH ARE
SUBJECT TO REPURCHASE BY THE COMPANY UNDER CERTAIN CONDITIONS.

 

and/or such other legend or legends as the Company and its counsel deem
necessary or appropriate. Appropriate stop transfer instructions with respect to
the Shares have been placed with the Company's transfer agent.

 

(e) Grantee understands that he or she will recognize income, for Federal and
state income tax purposes, in an amount equal to the amount by which the fair
market value of the Shares, as of the date of Grant, exceeds the price paid by
Grantee. The acceptance of the Shares by Grantee shall constitute an agreement
by Grantee to report such income in accordance with then applicable law.
Withholding for federal or state income and employment tax purposes will be
made, if and as required by law, from Grantee's then current compensation, or,
if such current compensation is insufficient to satisfy withholding tax
liability, the Company may require Grantee to make a cash payment to cover such
liability.

 

7. Stand-off Agreement. Grantee agrees that, in connection with any secondary
registration of the Company's securities under the Securities Act, and upon the
request of the Company or any underwriter managing an underwritten offering of
the Company's securities, Grantee shall not sell, short any sale of, loan, grant
an option for, or otherwise dispose of any of the Shares (other than Shares
included in the offering) without the prior written consent of the Company or
such managing underwriter, as applicable, for a period of at least one year
following the effective date of registration of such offering. This Section 8
shall survive any termination of this Agreement.

 

8. Termination of Agreement. This Agreement shall terminate on the occurrence of
any one of the following events: (a) written agreement of all parties to that
effect; (b) a proposed dissolution or liquidation of the Company, a merger or
consolidation in which the Company is not the surviving entity, or a sale of all
or substantially all of the assets of the Company; or (c) dissolution,
bankruptcy, or insolvency of the Company.

 

9. Agreement Subject to Plan; Applicable Law. This Grant is made pursuant to the
Plan and shall be interpreted to comply therewith. A copy of such Plan is
available to Grantee, at no charge, at the principal office of the Company. Any
provision of this Agreement inconsistent with the Plan shall be considered void
and replaced with the applicable provision of the Plan. This Grant shall be
governed by the laws of the State of Delaware and subject to the exclusive
jurisdiction of the courts therein.

 



D-5

 

 

10. Miscellaneous.

 

(a) Notices. Any notice required to be given pursuant to this Agreement or the
Plan shall be in writing and shall be deemed to have been duly delivered upon
receipt or, in the case of notices by the Company, five (5) days after deposit
in the U.S. mail, postage prepaid, addressed to Grantee at the last address
provided by Grantee for use in the Company's records.

 

(b) Entire Agreement. This instrument constitutes the sole agreement of the
parties hereto with respect to the Shares. Any prior agreements, promises or
representations concerning the Shares not included or reference herein shall be
of no force or effect. This Agreement shall be binding on, and shall inure to
the benefit of, the Parties hereto and their respective transferees, heirs,
legal representatives, successors, and assigns.

 

(c) Enforcement. This Agreement shall be construed in accordance with, and
governed by, the laws of the State of Delaware and subject to the exclusive
jurisdiction of the courts located in that state. If Grantee attempts to
transfer any of the Shares subject to this Agreement, or any interest in them in
violation of the terms of this Agreement, the Company may apply to any court for
an injunctive order prohibiting such proposed transaction, and the Company may
institute and maintain proceedings against Grantee to compel specific
performance of this Agreement without the necessity of proving the existence or
extent of any damages to the Company. Any such attempted transaction shares in
violation of this Agreement shall be null and void.

 

(d) Validity of Agreement. The provisions of this Agreement may be waived,
altered, amended, or repealed, in whole or in part, only on the written consent
of all parties hereto. It is intended that each Section of this Agreement shall
be viewed as separate and divisible, and in the event that any Section shall be
held to be invalid, the remaining Sections shall continue to be in full force
and effect.

 

In Witness Whereof, the parties have executed this Agreement as of the date
first above written.

 







  COMPANY: OMAGINE, INC.     a Delaware corporation             By:       Name:
      Title:             GRANTEE:         By:         (signature)            
Name:  

 



D-6

 

 

EXHIBIT E-1

 

OMAGINE, INC.

DIRECTOR STOCK APPRECIATION RIGHT AGREEMENT

 



 



 

This Stock Appreciation Right Agreement ("Agreement") is made by and between
OMAGINE, INC., a Delaware corporation (the "Company"), and the following
Director of the Company ("Grantee"):

 

In consideration of the covenants herein set forth, the parties hereto agree as
follows:

 





  1.  Stock Appreciation Right Information.             (a) Date of Award:      
              (b) Grantee:                     (c) Number of Shares:            
        (d) Base Price:                     (e) Expiration Date:    

 

2. Acknowledgements.

 

(a) Grantee is a member of the Board of Directors of the Company.

 

(b) The Board of Directors (the "Board" which term shall include an authorized
committee of the Board of Directors) of the Company have heretofore adopted the
Omagine, Inc. 2014 Stock Right Plan (the "Plan"), pursuant to which this Award
is being granted; and

 

(c) The Board has authorized the granting to Grantee of a stock appreciation
right (the “Right”) to receive shares of common stock of the Company ("Stock")
upon the terms and conditions hereinafter stated and pursuant to an exemption
from registration under the Securities Act of 1933, as amended (the "Securities
Act") provided by Section 4(2) thereunder.

 

3. Shares; Price. Company hereby grants to Grantee the right to receive, upon
the Grantee’s election pursuant to Section 6 below and subject to the terms and
conditions herein stated, a number of shares of Stock set forth in Section 6
below, as measured by reference to the number of shares and Base Price set forth
in Sections 1 (c) and 1 (d), respectively, above. This Right does not convey the
right to receive the number of shares set forth in 1 (c) above, but only to
receive a lesser number of shares as determined by the formula described in
Section 6 below. The Base Price shall be established by the Board of Directors
of the Company, in their sole and absolute discretion, such price being not less
than one hundred percent (100%) of the fair market value per share of the Shares
as of the date of award set forth in Section 1(a) above.

 



 E-1-1 

 

 

This Right shall not be assignable or transferable, except by will or by the
laws of descent and distribution, and shall be exercisable only by Grantee
during his or her lifetime, except as provided in Section 8 hereof.

 

4. Term of Right; Continuation of Service. This Right shall expire, and all
rights hereunder to receive the Shares shall terminate as indicated in 1(e)
above, but in no case shall the expiration date be more than xxx (x) years from
the date hereof. This Right shall earlier terminate subject to Sections 7 and 8
hereof upon, and as of the date of, the termination of Grantee's employment if
such termination occurs prior to the end of such xxx (x) year period. Nothing
contained herein shall confer upon Grantee the right to the continuation of his
or her employment by the Company or to interfere with the right of the Company
to terminate such employment or to increase or decrease the compensation of
Grantee from the rate in existence at the date hereof.

 

5. Vesting of Right. Subject to the provisions of Sections 7 and 8 hereof, this
Right shall become exercisable as follows: ______________________.

 

6. Exercise. This Right shall be exercised by delivery to the Company of a
written notice of exercise stating (a) the number of Shares (in whole shares
only) with respect to which the Right is being exercised and (b) such other
information set forth on the form of Notice of Exercise attached hereto as
Appendix A.

 

Upon exercising this Right, the Grantee shall receive from the Company an amount
of Shares equal in value to ((a) – (b)) x (c), where (a) equals the Fair Market
Value of the Shares on the date of exercise, (b) equals the Base Price set forth
in 1(d) above, and (c) equals the number of Shares for which the Grantee has
elected to exercise the Right, as set forth in the notice of exercise.

 

7. Termination of Service. If Grantee shall cease to serve as a Director of the
Company for any reason, Grantee (or if the Grantee shall die after such
termination, but prior to such exercise date, Grantee's personal representative
or the person entitled to succeed to the Right) shall have the right at any time
within three (3) months following such termination of employment or the
remaining term of this Right, whichever is the lesser, to exercise in whole or
in part this Right to the extent, but only to the extent, that this Right was
exercisable as of the date Grantee ceased to be a Director; provided, however:
(i) if Grantee is removed as a Director pursuant to Delaware law, this Right
shall automatically terminate as to all Shares covered by this Right not
exercised prior to termination.

 



 E-1-2 

 

 

Unless earlier terminated, all rights under this Right shall terminate in any
event on the expiration date of this Right as defined in Section 4 hereof.

 

8. Death of Grantee. If the Grantee shall die while in the employ of the
Company, Grantee's personal representative or the person entitled to Grantee's
rights hereunder may at any time within six (6) months after the date of
Grantee's death, or during the remaining term of this Right, whichever is the
lesser, exercise this Right and receive Shares to the extent, but only to the
extent, that Grantee could have exercised this Right as of the date of Grantee's
death; provided, in any case, that this Right may be so exercised only to the
extent that this Right has not previously been exercised by Grantee.

 

9. No Rights as Shareholder. Grantee shall have no rights as a shareholder with
respect to the Shares covered by any installment of this Right until the
effective date of issuance of the Shares following exercise of this Right, and
no adjustment will be made for dividends or other rights for which the record
date is prior to the date such stock certificate or certificates are issued
except as provided in Section 10 hereof.

 

10. Recapitalization. Subject to any required action by the shareholders of the
Company, the number of Shares covered by this Right, and the Base Price thereof,
shall be proportionately adjusted for any increase or decrease in the number of
issued shares resulting from a subdivision or consolidation of shares or the
payment of a stock dividend, or any other increase or decrease in the number of
such shares effected without receipt of consideration by the Company; provided
however that the conversion of any convertible securities of the Company shall
not be deemed having been "effected without receipt of consideration by the
Company".

 

In the event of a proposed dissolution or liquidation of the Company, a merger
or consolidation in which the Company is not the surviving entity, or a sale of
all or substantially all of the assets or capital stock of the Company
(collectively, a "Reorganization"), unless otherwise provided by the Board, this
Right shall terminate immediately prior to such date as is determined by the
Board, which date shall be no later than the consummation of such
Reorganization. In such event, if the entity which shall be the surviving entity
does not tender to Grantee an offer, for which it has no obligation to do so, to
substitute for any unexercised Right a stock Right or capital stock of such
surviving of such surviving entity, as applicable, which on an equitable basis
shall provide the Grantee with substantially the same economic benefit as such
unexercised Right, then the Board may grant to such Grantee, in its sole and
absolute discretion and without obligation, the right for a period commencing
thirty (30) days prior to and ending immediately prior to the date determined by
the Board pursuant hereto for termination of the Right or during the remaining
term of the Right, whichever is the lesser, to exercise any unexpired Right or
Rights without regard to the installment provisions of Section 5; provided,
however, that such exercise shall be subject to the consummation of such
Reorganization.

 



 E-1-3 

 

 

Subject to any required action by the shareholders of the Company, if the
Company shall be the surviving entity in any merger or consolidation, this Right
thereafter shall pertain to and apply to the securities to which a holder of
Shares equal to the Shares subject to this Right would have been entitled by
reason of such merger or consolidation, and the installment provisions of
Section 5 shall continue to apply.

 

To the extent that the foregoing adjustments relate to shares or securities of
the Company, such adjustments shall be made by the Board, whose determination in
that respect shall be final, binding and conclusive. Except as hereinbefore
expressly provided, Grantee shall have no rights by reason of any subdivision or
consolidation of shares of Stock of any class or the payment of any stock
dividend or any other increase or decrease in the number of shares of stock of
any class, and the number and price of Shares subject to this Right shall not be
affected by, and no adjustments shall be made by reason of, any dissolution,
liquidation, merger, consolidation or sale of assets or capital stock, or any
issue by the Company of shares of stock of any class or securities convertible
into shares of stock of any class.

 

The grant of this Right shall not affect in any way the right or power of the
Company to make adjustments, reclassifications, reorganizations or changes in
its capital or business structure or to merge, consolidate, dissolve or
liquidate or to sell or transfer all or any part of its business or assets.

 

11. Taxation upon Exercise of Right. Grantee understands that, upon exercise of
this Right, Grantee will recognize income, for Federal and state income tax
purposes, in an amount equal to the amount of the Shares issued. The acceptance
of the Shares by Grantee shall constitute an agreement by Grantee to report such
income in accordance with then applicable law and to cooperate with Company in
establishing the amount of such income and corresponding deduction to the
Company for its income tax purposes.

 

12. Modification, Extension and Renewal of Right. The Board or Committee, as
described in the Plan, may modify, extend or renew this Right or accept the
surrender thereof (to the extent not theretofore exercised) and authorize the
granting of a new Right in substitution therefore (to the extent not theretofore
exercised), subject at all times to the Plan, the Code and applicable state law.
Notwithstanding the foregoing provisions of this Section 12, no modification
shall, without the consent of the Grantee, alter to the Grantee's detriment or
impair any rights of Grantee hereunder.

 



 E-1-4 

 

 

13. Investment Intent; Restrictions on Transfer.

 

(a) Grantee represents and agrees that if Grantee exercises this Right in whole
or in part, Grantee will in each case acquire the Shares upon such exercise for
the purpose of investment and not with a view to, or for resale in connection
with, any distribution thereof; and that upon such exercise of this Right in
whole or in part, Grantee (or any person or persons entitled to exercise this
Right under the provisions of Sections 7 and 8 hereof) shall furnish to the
Company a written statement to such effect, satisfactory to the Company in form
and substance. If the Shares represented by this Right are registered under the
Securities Act, either before or after the exercise of this Right in whole or in
part, the Grantee shall be relieved of the foregoing investment representation
and agreement and shall not be required to furnish the Company with the
foregoing written statement.

 

(b) Grantee further represents that Grantee has had access to the Company’s
regular quarterly and annual reports filed with the Securities and Exchange
Commission (“SEC Filings”). The SEC Filings, which are publicly available
documents, include information relevant to the risk factors associated with any
investment in the Company. Grantee has had the reasonable opportunity to ask
questions of the Company and receive answers from the Company concerning its
business, operations and financial condition and previous equity sales, and to
have all such questions answered to the full satisfaction of the Grantee.

 

(c) Unless and until the Shares represented by this Right are registered under
the Securities Act, all certificates representing the Shares and any
certificates subsequently issued in substitution therefor and any certificate
for any securities issued pursuant to any stock split, share reclassification,
stock dividend or other similar capital event shall bear legends in
substantially the following form:

 

THESE SECURITIES HAVE NOT BEEN REGISTERED OR OTHERWISE QUALIFIED UNDER THE
SECURITIES ACT OF 1933 (THE 'SECURITIES ACT') OR UNDER THE APPLICABLE OR
SECURITIES LAWS OF ANY STATE. NEITHER THESE SECURITIES NOR ANY INTEREST THEREIN
MAY BE SOLD, TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF
REGISTRATION UNDER THE SECURITIES ACT OR ANY APPLICABLE SECURITIES LAWS OF ANY
STATE, UNLESS PURSUANT TO EXEMPTIONS THEREFROM.

 

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ISSUED PURSUANT TO THAT
CERTAIN NONSTATUTORY STOCK RIGHT AGREEMENT DATED ____________ BETWEEN THE
COMPANY AND THE ISSUEE WHICH RESTRICTS THE TRANSFER OF THESE SHARES WHICH ARE
SUBJECT TO REPURCHASE BY THE COMPANY UNDER CERTAIN CONDITIONS.

 

and/or such other legend or legends as the Company and its counsel deem
necessary or appropriate. Appropriate stop transfer instructions with respect to
the Shares have been placed with the Company's transfer agent.

 



 E-1-5 

 

 

14. Stand-off Agreement. Grantee agrees that, in connection with any secondary
registration of the Company's securities under the Securities Act, and upon the
request of the Company or any underwriter managing an underwritten offering of
the Company's securities, Grantee shall not sell, short any sale of, loan, grant
an Right for, or otherwise dispose of any of the Shares (other than Shares
included in the offering) without the prior written consent of the Company or
such managing underwriter, as applicable, for a period of at least one year
following the effective date of registration of such offering.

 

15. Restriction Upon Transfer. The Shares may not be sold, transferred or
otherwise disposed of and shall not be pledged or otherwise hypothecated by the
Grantee except as hereinafter provided.

 

(a) Repurchase Right on Termination Other Than for Removal. For the purposes of
this Section, a "Repurchase Event" shall mean an occurrence of one of (i)
termination of Grantee's service as a director; (ii) death of Grantee; (iii)
bankruptcy of Grantee, which shall be deemed to have occurred as of the date on
which a voluntary or involuntary petition in bankruptcy is filed with a court of
competent jurisdiction; (iv) dissolution of the marriage of Grantee, to the
extent that any of the Shares are allocated as the sole and separate property of
Grantee's spouse pursuant thereto (in which case, this Section shall only apply
to the Shares so affected); or (v) any attempted transfer by the Grantee of
Shares, or any interest therein, in violation of this Agreement. Upon the
occurrence of a Repurchase Event, the Company shall have the right (but not an
obligation) to repurchase all or any portion of the Shares of Grantee at a price
equal to the fair value of the Shares as of the date of the Repurchase Event.

 

(b) Repurchase Right on Removal. In the event Grantee is removed as a director
pursuant to Delaware law, then the Company shall have the right (but not an
obligation) to repurchase Shares of Grantee at a price equal to the Exercise
Price. Such right of the Company to repurchase Shares shall apply to 100% of the
Shares for one (1) year from the date of this Agreement; and shall thereafter
lapse at the rate of twenty percent (20%) of the Shares on each anniversary of
the date of this Agreement. In addition, the Company shall have the right, in
the sole discretion of the Board and without obligation, to repurchase upon
removal or resignation all or any portion of the Shares of Grantee, at a price
equal to the fair value of the Shares as of the date of such removal or
resignation, which right is not subject to the foregoing lapsing of rights. In
the event the Company elects to repurchase the Shares, the stock certificates
representing the same shall forthwith be returned to the Company for
cancellation.

 



 E-1-6 

 

 

(c) Exercise of Repurchase Right. Any Repurchase Right under Paragraphs 15(a) or
15(b) shall be exercised by giving notice of exercise as provided herein to
Grantee or the estate of Grantee, as applicable. Such right shall be exercised,
and the repurchase price thereunder shall be paid, by the Company within a
ninety (90) day period beginning on the date of notice to the Company of the
occurrence of such Repurchase Event (except in the case of termination of
employment or retirement, where such Right period shall begin upon the
occurrence of the Repurchase Event). Such repurchase price shall be payable only
in the form of cash (including a check drafted on immediately available funds)
or cancellation of purchase money indebtedness of the Grantee for the Shares. If
the Company can not purchase all such Shares because it is unable to meet the
financial tests set forth in Delaware law, the Company shall have the right to
purchase as many Shares as it is permitted to purchase under such sections. Any
Shares not purchased by the Company hereunder shall no longer be subject to the
provisions of this Section 15.

 

(d) Right of First Refusal. In the event Grantee desires to transfer any Shares
during his or her lifetime, Grantee shall first offer to sell such Shares to the
Company. Grantee shall deliver to the Company written notice of the intended
sale, such notice to specify the number of Shares to be sold, the proposed
purchase price and terms of payment, and grant the Company an Right for a period
of thirty days following receipt of such notice to purchase the offered Shares
upon the same terms and conditions. To exercise such Right, the Company shall
give notice of that fact to Grantee within the thirty (30) day notice period and
agree to pay the purchase price in the manner provided in the notice. If the
Company does not purchase all of the Shares so offered during foregoing Right
period, Grantee shall be under no obligation to sell any of the offered Shares
to the Company, but may dispose of such Shares in any lawful manner during a
period of one hundred and eighty (180) days following the end of such notice
period, except that Grantee shall not sell any such Shares to any other person
at a lower price or upon more favorable terms than those offered to the Company.

 

(e) Acceptance of Restrictions. Acceptance of the Shares shall constitute the
Grantee's agreement to such restrictions and the legending of his certificates
with respect thereto. Notwithstanding such restrictions, however, so long as the
Grantee is the holder of the Shares, or any portion thereof, he shall be
entitled to receive all dividends declared on and to vote the Shares and to all
other rights of a shareholder with respect thereto.

 

(f) Permitted Transfers. Notwithstanding any provisions in this Section 15 to
the contrary, the Grantee may transfer Shares subject to this Agreement to his
or her parents, spouse, children, or grandchildren, or a trust for the benefit
of the Grantee or any such transferee(s); provided, that such permitted
transferee(s) shall hold the Shares subject to all the provisions of this
Agreement (all references to the Grantee herein shall in such cases refer
mutatis mutandis to the permitted transferee, except in the case of clause (iv)
of Section 15(a) wherein the permitted transfer shall be deemed to be
rescinded); and provided further, that notwithstanding any other provisions in
this Agreement, a permitted transferee may not, in turn, make permitted
transfers without the written consent of the Grantee and the Company.

 



 E-1-7 

 

 

(g) Release of Restrictions on Shares. All other restrictions under this Section
15 shall terminate five (5) years following the date of this Agreement.

 

16. Notices. Any notice required to be given pursuant to this Right or the Plan
shall be in writing and shall be deemed to be delivered upon receipt or, in the
case of notices by the Company, five (5) days after deposit in the U.S. mail,
postage prepaid, addressed to Grantee at the address last provided by Grantee
for use in Company records related to Grantee.

 

17. Agreement Subject to Plan; Applicable Law. This Right is made pursuant to
the Plan and shall be interpreted to comply therewith. A copy of such Plan is
available to Grantee, at no charge, at the principal office of the Company. Any
provision of this Right inconsistent with the Plan shall be considered void and
replaced with the applicable provision of the Plan. This Right has been granted,
executed and delivered in the State of Delaware, and the interpretation and
enforcement shall be governed by the laws thereof and subject to the exclusive
jurisdiction of the courts therein.

 

In Witness Whereof, the parties hereto have executed this Right as of the date
first above written.

 







  COMPANY: OMAGINE, INC.     a Delaware corporation             By:       Name:
      Title:             GRANTEE:         By:         (signature)            
Name:  

 



 E-1-8 

 

 

Appendix A

 

NOTICE OF EXERCISE

 

Omagine, Inc.

Empire State Building

350 Fifth Avenue, Suite 4815-17

New York, NY 10118

 

Re: Stock Appreciation Right

 

Notice is hereby given pursuant to Section 6 of my Stock Appreciation Right
Agreement that I elect to exercise the Right with respect to the number of
shares set forth below, with reference to the Base Price set forth in such
agreement:

 

Stock Appreciation Right Agreement dated: ____________

 

Number of shares being exercised: ____________

 

Base Price: $____________

 

I hereby confirm that such shares are being acquired by me for my own account
for investment purposes, and not with a view to, or for resale in connection
with, any distribution thereof. I will not sell or dispose of my Shares in
violation of the Securities Act of 1933, as amended, or any applicable federal
or state securities laws.

 

I understand that the certificate representing the Shares received upon this
exercise will bear a restrictive legend within the contemplation of the
Securities Act and as required by such other state or federal law or regulation
applicable to the issuance or delivery of the Right Shares.

 

I agree to provide to the Company such additional documents or information as
may be required pursuant to the Omagine, Inc. 2014 Stock Right Plan.

 



    By:         (signature)             Name:  

 





 

 

EXHIBIT E-2

 

OMAGINE, INC.

DIRECTOR STOCK APPRECIATION RIGHT AGREEMENT

 



 



 

This Stock Appreciation Right Agreement ("Agreement") is made by and between
OMAGINE, INC., a Delaware corporation (the "Company"), and the following
Director of the Company ("Grantee"):



 

In consideration of the covenants herein set forth, the parties hereto agree as
follows:

 



  1.  Stock Appreciation Right Information.             (a) Date of Award:      
              (b) Grantee:                     (c) Number of Shares:            
        (d) Base Price:                     (e) Expiration Date:    

 

2. Acknowledgements.

 

(a) Grantee is a member of the Board of Directors of the Company.

 

(b) The Board of Directors (the "Board" which term shall include an authorized
committee of the Board of Directors) of the Company have heretofore adopted the
Omagine, Inc. 2014 Stock Right Plan (the "Plan"), pursuant to which this Award
is being granted; and

 

(c) The Board has authorized the granting to Grantee of a stock appreciation
right (the “Right”) to receive shares of common stock of the Company ("Stock")
upon the terms and conditions hereinafter stated and pursuant to an exemption
from registration under the Securities Act of 1933, as amended (the "Securities
Act") provided by Section 4(2) thereunder.

 

3. Shares; Price. Company hereby grants to Grantee the right to receive, upon
the Grantee’s election pursuant to Section 6 below and subject to the terms and
conditions herein stated, a number of shares of Stock set forth in Section 6
below, as measured by reference to the number of shares and Base Price set forth
in Sections 1 (c) and 1 (d), respectively, above. This Right does not convey the
right to receive the number of shares set forth in 1 (c) above, but only to
receive a lesser number of shares as determined by the formula described in
Section 6 below. The Base Price shall be established by the Board of Directors
of the Company, in their sole and absolute discretion, such price being not less
than one hundred percent (100%) of the fair market value per share of the Shares
as of the date of award set forth in Section 1(a) above.

 

This Right shall not be assignable or transferable, except by will or by the
laws of descent and distribution, and shall be exercisable only by Grantee
during his or her lifetime, except as provided in Section 8 hereof.

 



 E-2-1 

 

 

4. Term of Right; Continuation of Service. This Right shall expire, and all
rights hereunder to receive the Shares shall terminate as indicated in 1(e)
above, but in no case shall the expiration date be more than xxx (x) years from
the date hereof. This Right shall earlier terminate subject to Sections 7 and 8
hereof upon, and as of the date of, the termination of Grantee's employment if
such termination occurs prior to the end of such xxx (x) year period. Nothing
contained herein shall confer upon Grantee the right to the continuation of his
or her employment by the Company or to interfere with the right of the Company
to terminate such employment or to increase or decrease the compensation of
Grantee from the rate in existence at the date hereof.

 

5. Vesting of Right. Subject to the provisions of Sections 7 and 8 hereof, this
Right shall become exercisable as follows: ______________________.

 

6. Exercise. This Right shall be exercised by delivery to the Company of a
written notice of exercise stating (a) the number of Shares (in whole shares
only) with respect to which the Right is being exercised and (b) such other
information set forth on the form of Notice of Exercise attached hereto as
Appendix A.

 

Upon exercising this Right, the Grantee shall receive from the Company an amount
of Shares equal in value to ((a) – (b)) x (c), where (a) equals the Fair Market
Value of the Shares on the date of exercise, (b) equals the Base Price set forth
in 1(d) above, and (c) equals the number of Shares for which the Grantee has
elected to exercise the Right, as set forth in the notice of exercise.

 

7. Termination of Service. If Grantee shall cease to serve as a Director of the
Company for any reason, Grantee (or if the Grantee shall die after such
termination, but prior to such exercise date, Grantee's personal representative
or the person entitled to succeed to the Right) shall have the right at any time
within three (3) months following such termination of employment or the
remaining term of this Right, whichever is the lesser, to exercise in whole or
in part this Right to the extent, but only to the extent, that this Right was
exercisable as of the date Grantee ceased to be a Director; provided, however:
(i) if Grantee is removed as a Director pursuant to Delaware law, this Right
shall automatically terminate as to all Shares covered by this Right not
exercised prior to termination.

 

Unless earlier terminated, all rights under this Right shall terminate in any
event on the expiration date of this Right as defined in Section 4 hereof.

 

8. Death of Grantee. If the Grantee shall die while in the employ of the
Company, Grantee's personal representative or the person entitled to Grantee's
rights hereunder may at any time within six (6) months after the date of
Grantee's death, or during the remaining term of this Right, whichever is the
lesser, exercise this Right and receive Shares to the extent, but only to the
extent, that Grantee could have exercised this Right as of the date of Grantee's
death; provided, in any case, that this Right may be so exercised only to the
extent that this Right has not previously been exercised by Grantee.

 

9. No Rights as Shareholder. Grantee shall have no rights as a shareholder with
respect to the Shares covered by any installment of this Right until the
effective date of issuance of the Shares following exercise of this Right, and
no adjustment will be made for dividends or other rights for which the record
date is prior to the date such stock certificate or certificates are issued
except as provided in Section 10 hereof.

 



 E-2-2 

 

 

10. Recapitalization. Subject to any required action by the shareholders of the
Company, the number of Shares covered by this Right, and the Base Price thereof,
shall be proportionately adjusted for any increase or decrease in the number of
issued shares resulting from a subdivision or consolidation of shares or the
payment of a stock dividend, or any other increase or decrease in the number of
such shares effected without receipt of consideration by the Company; provided
however that the conversion of any convertible securities of the Company shall
not be deemed having been "effected without receipt of consideration by the
Company".

 

In the event of a proposed dissolution or liquidation of the Company, a merger
or consolidation in which the Company is not the surviving entity, or a sale of
all or substantially all of the assets or capital stock of the Company
(collectively, a "Reorganization"), unless otherwise provided by the Board, this
Right shall terminate immediately prior to such date as is determined by the
Board, which date shall be no later than the consummation of such
Reorganization. In such event, if the entity which shall be the surviving entity
does not tender to Grantee an offer, for which it has no obligation to do so, to
substitute for any unexercised Right a stock Right or capital stock of such
surviving of such surviving entity, as applicable, which on an equitable basis
shall provide the Grantee with substantially the same economic benefit as such
unexercised Right, then the Board may grant to such Grantee, in its sole and
absolute discretion and without obligation, the right for a period commencing
thirty (30) days prior to and ending immediately prior to the date determined by
the Board pursuant hereto for termination of the Right or during the remaining
term of the Right, whichever is the lesser, to exercise any unexpired Right or
Rights without regard to the installment provisions of Section 5; provided,
however, that such exercise shall be subject to the consummation of such
Reorganization.

 

Subject to any required action by the shareholders of the Company, if the
Company shall be the surviving entity in any merger or consolidation, this Right
thereafter shall pertain to and apply to the securities to which a holder of
Shares equal to the Shares subject to this Right would have been entitled by
reason of such merger or consolidation, and the installment provisions of
Section 5 shall continue to apply.

 

To the extent that the foregoing adjustments relate to shares or securities of
the Company, such adjustments shall be made by the Board, whose determination in
that respect shall be final, binding and conclusive. Except as hereinbefore
expressly provided, Grantee shall have no rights by reason of any subdivision or
consolidation of shares of Stock of any class or the payment of any stock
dividend or any other increase or decrease in the number of shares of stock of
any class, and the number and price of Shares subject to this Right shall not be
affected by, and no adjustments shall be made by reason of, any dissolution,
liquidation, merger, consolidation or sale of assets or capital stock, or any
issue by the Company of shares of stock of any class or securities convertible
into shares of stock of any class.

 

The grant of this Right shall not affect in any way the right or power of the
Company to make adjustments, reclassifications, reorganizations or changes in
its capital or business structure or to merge, consolidate, dissolve or
liquidate or to sell or transfer all or any part of its business or assets.

 



 E-2-3 

 

 

11. Taxation upon Exercise of Right. Grantee understands that, upon exercise of
this Right, Grantee will recognize income, for Federal and state income tax
purposes, in an amount equal to the amount of the Shares issued. The acceptance
of the Shares by Grantee shall constitute an agreement by Grantee to report such
income in accordance with then applicable law and to cooperate with Company in
establishing the amount of such income and corresponding deduction to the
Company for its income tax purposes.

 

12. Modification, Extension and Renewal of Right. The Board or Committee, as
described in the Plan, may modify, extend or renew this Right or accept the
surrender thereof (to the extent not theretofore exercised) and authorize the
granting of a new Right in substitution therefore (to the extent not theretofore
exercised), subject at all times to the Plan, the Code and applicable state law.
Notwithstanding the foregoing provisions of this Section 12, no modification
shall, without the consent of the Grantee, alter to the Grantee's detriment or
impair any rights of Grantee hereunder.

 

13. Investment Intent; Restrictions on Transfer.

 

(a) Grantee represents and agrees that if Grantee exercises this Right in whole
or in part, Grantee will in each case acquire the Shares upon such exercise for
the purpose of investment and not with a view to, or for resale in connection
with, any distribution thereof; and that upon such exercise of this Right in
whole or in part, Grantee (or any person or persons entitled to exercise this
Right under the provisions of Sections 7 and 8 hereof) shall furnish to the
Company a written statement to such effect, satisfactory to the Company in form
and substance. If the Shares represented by this Right are registered under the
Securities Act, either before or after the exercise of this Right in whole or in
part, the Grantee shall be relieved of the foregoing investment representation
and agreement and shall not be required to furnish the Company with the
foregoing written statement.

 

(b) Grantee further represents that Grantee has had access to the Company’s
regular quarterly and annual reports filed with the Securities and Exchange
Commission (“SEC Filings”). The SEC Filings, which are publicly available
documents, include information relevant to the risk factors associated with any
investment in the Company. Grantee has had the reasonable opportunity to ask
questions of the Company and receive answers from the Company concerning its
business, operations and financial condition and previous equity sales, and to
have all such questions answered to the full satisfaction of the Grantee.

 



 E-2-4 

 

 

(c) Unless and until the Shares represented by this Right are registered under
the Securities Act, all certificates representing the Shares and any
certificates subsequently issued in substitution therefor and any certificate
for any securities issued pursuant to any stock split, share reclassification,
stock dividend or other similar capital event shall bear legends in
substantially the following form:

 

THESE SECURITIES HAVE NOT BEEN REGISTERED OR OTHERWISE QUALIFIED UNDER THE
SECURITIES ACT OF 1933 (THE 'SECURITIES ACT') OR UNDER THE APPLICABLE OR
SECURITIES LAWS OF ANY STATE. NEITHER THESE SECURITIES NOR ANY INTEREST THEREIN
MAY BE SOLD, TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF
REGISTRATION UNDER THE SECURITIES ACT OR ANY APPLICABLE SECURITIES LAWS OF ANY
STATE, UNLESS PURSUANT TO EXEMPTIONS THEREFROM.

 

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ISSUED PURSUANT TO THAT
CERTAIN NONSTATUTORY STOCK RIGHT AGREEMENT DATED ____________ BETWEEN THE
COMPANY AND THE ISSUEE WHICH RESTRICTS THE TRANSFER OF THESE SHARES WHICH ARE
SUBJECT TO REPURCHASE BY THE COMPANY UNDER CERTAIN CONDITIONS.

 

and/or such other legend or legends as the Company and its counsel deem
necessary or appropriate. Appropriate stop transfer instructions with respect to
the Shares have been placed with the Company's transfer agent.

 

14. Stand-off Agreement. Grantee agrees that, in connection with any secondary
registration of the Company's securities under the Securities Act, and upon the
request of the Company or any underwriter managing an underwritten offering of
the Company's securities, Grantee shall not sell, short any sale of, loan, grant
an Right for, or otherwise dispose of any of the Shares (other than Shares
included in the offering) without the prior written consent of the Company or
such managing underwriter, as applicable, for a period of at least one year
following the effective date of registration of such offering.

 

15. Restriction Upon Transfer. The Shares may not be sold, transferred or
otherwise disposed of and shall not be pledged or otherwise hypothecated by the
Grantee except as hereinafter provided.

 

(a) Repurchase Right on Termination Other Than for Removal. For the purposes of
this Section, a "Repurchase Event" shall mean an occurrence of one of (i)
termination of Grantee's service as a director; (ii) death of Grantee; (iii)
bankruptcy of Grantee, which shall be deemed to have occurred as of the date on
which a voluntary or involuntary petition in bankruptcy is filed with a court of
competent jurisdiction; (iv) dissolution of the marriage of Grantee, to the
extent that any of the Shares are allocated as the sole and separate property of
Grantee's spouse pursuant thereto (in which case, this Section shall only apply
to the Shares so affected); or (v) any attempted transfer by the Grantee of
Shares, or any interest therein, in violation of this Agreement. Upon the
occurrence of a Repurchase Event, the Company shall have the right (but not an
obligation) to repurchase all or any portion of the Shares of Grantee at a price
equal to the fair value of the Shares as of the date of the Repurchase Event.

 

 



 E-2-5 

 

 

(b) Repurchase Right on Removal. In the event Grantee is removed as a director
pursuant to Delaware law, then the Company shall have the right (but not an
obligation) to repurchase Shares of Grantee at a price equal to the Exercise
Price. Such right of the Company to repurchase Shares shall apply to 100% of the
Shares for one (1) year from the date of this Agreement; and shall thereafter
lapse at the rate of twenty percent (20%) of the Shares on each anniversary of
the date of this Agreement. In addition, the Company shall have the right, in
the sole discretion of the Board and without obligation, to repurchase upon
removal or resignation all or any portion of the Shares of Grantee, at a price
equal to the fair value of the Shares as of the date of such removal or
resignation, which right is not subject to the foregoing lapsing of rights. In
the event the Company elects to repurchase the Shares, the stock certificates
representing the same shall forthwith be returned to the Company for
cancellation.

 

(c) Exercise of Repurchase Right. Any Repurchase Right under Paragraphs 15(a) or
15(b) shall be exercised by giving notice of exercise as provided herein to
Grantee or the estate of Grantee, as applicable. Such right shall be exercised,
and the repurchase price thereunder shall be paid, by the Company within a
ninety (90) day period beginning on the date of notice to the Company of the
occurrence of such Repurchase Event (except in the case of termination of
employment or retirement, where such Right period shall begin upon the
occurrence of the Repurchase Event). Such repurchase price shall be payable only
in the form of cash (including a check drafted on immediately available funds)
or cancellation of purchase money indebtedness of the Grantee for the Shares. If
the Company can not purchase all such Shares because it is unable to meet the
financial tests set forth in Delaware law, the Company shall have the right to
purchase as many Shares as it is permitted to purchase under such sections. Any
Shares not purchased by the Company hereunder shall no longer be subject to the
provisions of this Section 15.

 

(d) Right of First Refusal. In the event Grantee desires to transfer any Shares
during his or her lifetime, Grantee shall first offer to sell such Shares to the
Company. Grantee shall deliver to the Company written notice of the intended
sale, such notice to specify the number of Shares to be sold, the proposed
purchase price and terms of payment, and grant the Company an Right for a period
of thirty days following receipt of such notice to purchase the offered Shares
upon the same terms and conditions. To exercise such Right, the Company shall
give notice of that fact to Grantee within the thirty (30) day notice period and
agree to pay the purchase price in the manner provided in the notice. If the
Company does not purchase all of the Shares so offered during foregoing Right
period, Grantee shall be under no obligation to sell any of the offered Shares
to the Company, but may dispose of such Shares in any lawful manner during a
period of one hundred and eighty (180) days following the end of such notice
period, except that Grantee shall not sell any such Shares to any other person
at a lower price or upon more favorable terms than those offered to the Company.

 



 E-2-6 

 

 

(e) Acceptance of Restrictions. Acceptance of the Shares shall constitute the
Grantee's agreement to such restrictions and the legending of his certificates
with respect thereto. Notwithstanding such restrictions, however, so long as the
Grantee is the holder of the Shares, or any portion thereof, he shall be
entitled to receive all dividends declared on and to vote the Shares and to all
other rights of a shareholder with respect thereto.

 

(f) Permitted Transfers. Notwithstanding any provisions in this Section 15 to
the contrary, the Grantee may transfer Shares subject to this Agreement to his
or her parents, spouse, children, or grandchildren, or a trust for the benefit
of the Grantee or any such transferee(s); provided, that such permitted
transferee(s) shall hold the Shares subject to all the provisions of this
Agreement (all references to the Grantee herein shall in such cases refer
mutatis mutandis to the permitted transferee, except in the case of clause (iv)
of Section 15(a) wherein the permitted transfer shall be deemed to be
rescinded); and provided further, that notwithstanding any other provisions in
this Agreement, a permitted transferee may not, in turn, make permitted
transfers without the written consent of the Grantee and the Company.

 

(g) Release of Restrictions on Shares. All other restrictions under this Section
15 shall terminate five (5) years following the date of this Agreement.

 

16. Notices. Any notice required to be given pursuant to this Right or the Plan
shall be in writing and shall be deemed to be delivered upon receipt or, in the
case of notices by the Company, five (5) days after deposit in the U.S. mail,
postage prepaid, addressed to Grantee at the address last provided by Grantee
for use in Company records related to Grantee.

 

17. Agreement Subject to Plan; Applicable Law. This Right is made pursuant to
the Plan and shall be interpreted to comply therewith. A copy of such Plan is
available to Grantee, at no charge, at the principal office of the Company. Any
provision of this Right inconsistent with the Plan shall be considered void and
replaced with the applicable provision of the Plan. This Right has been granted,
executed and delivered in the State of Delaware, and the interpretation and
enforcement shall be governed by the laws thereof and subject to the exclusive
jurisdiction of the courts therein.

 



 E-2-7 

 

 

In Witness Whereof, the parties hereto have executed this Right as of the date
first above written.

 







  COMPANY: OMAGINE, INC.     a Delaware corporation             By:       Name:
      Title:             GRANTEE:         By:         (signature)            
Name:  

 



 E-2-8 

 

 

Appendix A

 

NOTICE OF EXERCISE

 

Omagine, Inc.

Empire State Building

350 Fifth Avenue, Suite 4815-17

New York, NY 10118

 

Re: Stock Appreciation Right

 

Notice is hereby given pursuant to Section 6 of my Stock Appreciation Right
Agreement that I elect to exercise the Right with respect to the number of
shares set forth below, with reference to the Base Price set forth in such
agreement:

 

Stock Appreciation Right Agreement dated: ____________

 

Number of shares being exercised: ____________

 

Base Price: $____________

 

I hereby confirm that such shares are being acquired by me for my own account
for investment purposes, and not with a view to, or for resale in connection
with, any distribution thereof. I will not sell or dispose of my Shares in
violation of the Securities Act of 1933, as amended, or any applicable federal
or state securities laws.

 

I understand that the certificate representing the Shares received upon this
exercise will bear a restrictive legend within the contemplation of the
Securities Act and as required by such other state or federal law or regulation
applicable to the issuance or delivery of the Right Shares.

 

I agree to provide to the Company such additional documents or information as
may be required pursuant to the Omagine, Inc. 2014 Stock Right Plan.

 



    By:         (signature)             Name:  

 



 

 

 

EXHIBIT E-3

 

OMAGINE, INC.

CONSULTANT STOCK APPRECIATION RIGHT AGREEMENT



 



 



 

 

This CONSULTANT Stock Appreciation Right Agreement ("Agreement") is made by and
between OMAGINE, INC., a Delaware corporation (the "Company"), and the following
consultant to the Company ("Grantee"):

 

In consideration of the covenants herein set forth, the parties hereto agree as
follows:

 

1. Stock Appreciation Right Information.

 



  (a) Date of Award: __________________           (b) Grantee:
__________________           (c) Number of Shares: __________________          
(d) Base Price: __________________           (e) Expiration Date:
__________________

 

2. Acknowledgements.

 

(a) Grantee is an independent consultant to the Company, not an employee.

 

(b) The Board of Directors (the "Board" which term shall include an authorized
committee of the Board of Directors) of the Company have heretofore adopted the
Omagine, Inc. 2014 Stock Right Plan (the "Plan"), pursuant to which this Award
is being granted; and

 

(c) The Board has authorized the granting to Grantee of a stock appreciation
right (the “Right”) to receive shares of common stock of the Company ("Stock")
upon the terms and conditions hereinafter stated and pursuant to an exemption
from registration under the Securities Act of 1933, as amended (the "Securities
Act") provided by Section 4(2) thereunder.

 

3. Shares; Price. Company hereby grants to Grantee the right to receive, upon
the Grantee’s election pursuant to Section 6 below and subject to the terms and
conditions herein stated, a number of shares of Stock set forth in Section 6
below, as measured by reference to the number of shares and Base Price set forth
in Sections 1 (c) and 1 (d), respectively, above. This Right does not convey the
right to receive the number of shares set forth in 1 (c) above, but only to
receive a lesser number of shares as determined by the formula described in
Section 6 below. The Base Price shall be established by the Board of Directors
of the Company, in their sole and absolute discretion, such price being not less
than one hundred percent (100%) of the fair market value per share of the Shares
as of the date of award set forth in Section 1(a) above.

 

 E-3-1 

 

 

This Right shall not be assignable or transferable, except by will or by the
laws of descent and distribution, and shall be exercisable only by Grantee
during his or her lifetime, except as provided in Section 8 hereof.

 

4. Term of Right. This Right shall expire, and all rights hereunder to receive
the Shares shall terminate as indicated in 1(e) above, but in no case shall the
expiration date be more than xxx (x) years from the date hereof. Nothing
contained herein shall be construed to interfere in any way with the right of
the Company to terminate Grantee or to increase or decrease the compensation
paid to Grantee from the rate in effect as of the date hereof.

 

5. Vesting of Right. Subject to the provisions of Sections 7 and 8 hereof, this
Right shall become exercisable as follows: ______________________.

 

6. Exercise. This Right shall be exercised by delivery to the Company of a
written notice of exercise stating (a) the number of Shares (in whole shares
only) with respect to which the Right is being exercised and (b) such other
information set forth on the form of Notice of Exercise attached hereto as
Appendix A.

 

Upon exercising this Right, the Grantee shall receive from the Company an amount
of Shares equal in value to ((a) – (b)) x (c), where (a) equals the Fair Market
Value of the Shares on the date of exercise, (b) equals the Base Price set forth
in 1(d) above, and (c) equals the number of Shares for which the Grantee has
elected to exercise the Right, as set forth in the notice of exercise.

 

7. Termination of Service. If Grantee’s service as a consultant to the Company
terminates for any reason, Grantee (or if the Grantee shall die after such
termination, but prior to such exercise date, Grantee's personal representative
or the person entitled to succeed to the Right) shall have the right at any time
within thirty (30) days following such termination of services or the remaining
term of this Right, whichever is the lesser, to exercise in whole or in part
this Right to the extent, but only to the extent, that this Right was
exercisable as of the date Grantee ceased to be a consultant to the Company;
provided, however: (i) if Grantee is terminated for reasons that would justify a
termination of employment “for cause” as contemplated by Delaware law (including
case law related thereto), this Right shall automatically terminate on the date
Grantee ceases to be a consultant to the Company as to all Shares covered by
this Right not exercised prior to termination.

 

Unless earlier terminated, all rights under this Right shall terminate in any
event on the expiration date of this Right as defined in Section 4 hereof.

 

8. Death of Grantee. If the Grantee shall die while serving as a consultant to
the Company, Grantee's personal representative or the person entitled to
Grantee's rights hereunder may at any time within ninety (90) days after the
date of Grantee's death, or during the remaining term of this Right, whichever
is the lesser, exercise this Right and receive Shares to the extent, but only to
the extent, that Grantee could have exercised this Right as of the date of
Grantee's death; provided, in any case, that this Right may be so exercised only
to the extent that this Right has not previously been exercised by Grantee.

 

 E-3-2 

 

 

9. No Rights as Shareholder. Grantee shall have no rights as a shareholder with
respect to the Shares covered by any installment of this Right until the
effective date of issuance of the Shares following exercise of this Right, and
no adjustment will be made for dividends or other rights for which the record
date is prior to the date such stock certificate or certificates are issued
except as provided in Section 10 hereof.

 

10. Recapitalization. Subject to any required action by the shareholders of the
Company, the number of Shares covered by this Right, and the Base Price thereof,
shall be proportionately adjusted for any increase or decrease in the number of
issued shares resulting from a subdivision or consolidation of shares or the
payment of a stock dividend, or any other increase or decrease in the number of
such shares effected without receipt of consideration by the Company; provided
however that the conversion of any convertible securities of the Company shall
not be deemed having been "effected without receipt of consideration by the
Company".

 

In the event of a proposed dissolution or liquidation of the Company, a merger
or consolidation in which the Company is not the surviving entity, or a sale of
all or substantially all of the assets or capital stock of the Company
(collectively, a "Reorganization"), unless otherwise provided by the Board, this
Right shall terminate immediately prior to such date as is determined by the
Board, which date shall be no later than the consummation of such
Reorganization. In such event, if the entity which shall be the surviving entity
does not tender to Grantee an offer, for which it has no obligation to do so, to
substitute for any unexercised Right a stock Right or capital stock of such
surviving of such surviving entity, as applicable, which on an equitable basis
shall provide the Grantee with substantially the same economic benefit as such
unexercised Right, then the Board may grant to such Grantee, in its sole and
absolute discretion and without obligation, the right for a period commencing
thirty (30) days prior to and ending immediately prior to the date determined by
the Board pursuant hereto for termination of the Right or during the remaining
term of the Right, whichever is the lesser, to exercise any unexpired Right or
Rights without regard to the installment provisions of Section 5; provided,
however, that such exercise shall be subject to the consummation of such
Reorganization.

 

Subject to any required action by the shareholders of the Company, if the
Company shall be the surviving entity in any merger or consolidation, this Right
thereafter shall pertain to and apply to the securities to which a holder of
Shares equal to the Shares subject to this Right would have been entitled by
reason of such merger or consolidation, and the installment provisions of
Section 5 shall continue to apply.

 

To the extent that the foregoing adjustments relate to shares or securities of
the Company, such adjustments shall be made by the Board, whose determination in
that respect shall be final, binding and conclusive. Except as hereinbefore
expressly provided, Grantee shall have no rights by reason of any subdivision or
consolidation of shares of Stock of any class or the payment of any stock
dividend or any other increase or decrease in the number of shares of stock of
any class, and the number and price of Shares subject to this Right shall not be
affected by, and no adjustments shall be made by reason of, any dissolution,
liquidation, merger, consolidation or sale of assets or capital stock, or any
issue by the Company of shares of stock of any class or securities convertible
into shares of stock of any class.

 

 E-3-3 

 




 

The grant of this Right shall not affect in any way the right or power of the
Company to make adjustments, reclassifications, reorganizations or changes in
its capital or business structure or to merge, consolidate, dissolve or
liquidate or to sell or transfer all or any part of its business or assets.

 

11. Taxation upon Exercise of Right. Grantee understands that, upon exercise of
this Right, Grantee will recognize income, for Federal and state income tax
purposes, in an amount equal to the amount of the Shares issued. The acceptance
of the Shares by Grantee shall constitute an agreement by Grantee to report such
income in accordance with then applicable law and to cooperate with Company in
establishing the amount of such income and corresponding deduction to the
Company for its income tax purposes.

 

12. Modification, Extension and Renewal of Right. The Board or Committee, as
described in the Plan, may modify, extend or renew this Right or accept the
surrender thereof (to the extent not theretofore exercised) and authorize the
granting of a new Right in substitution therefore (to the extent not theretofore
exercised), subject at all times to the Plan, the Code and applicable state law.
Notwithstanding the foregoing provisions of this Section 12, no modification
shall, without the consent of the Grantee, alter to the Grantee's detriment or
impair any rights of Grantee hereunder.

 

13. Investment Intent; Restrictions on Transfer.

 

(a) Grantee represents and agrees that if Grantee exercises this Right in whole
or in part, Grantee will in each case acquire the Shares upon such exercise for
the purpose of investment and not with a view to, or for resale in connection
with, any distribution thereof; and that upon such exercise of this Right in
whole or in part, Grantee (or any person or persons entitled to exercise this
Right under the provisions of Sections 7 and 8 hereof) shall furnish to the
Company a written statement to such effect, satisfactory to the Company in form
and substance. If the Shares represented by this Right are registered under the
Securities Act, either before or after the exercise of this Right in whole or in
part, the Grantee shall be relieved of the foregoing investment representation
and agreement and shall not be required to furnish the Company with the
foregoing written statement.

 

(b) Grantee further represents that Grantee has had access to the Company’s
regular quarterly and annual reports filed with the Securities and Exchange
Commission (“SEC Filings”). The SEC Filings, which are publicly available
documents, include information relevant to the risk factors associated with any
investment in the Company. Grantee has had the reasonable opportunity to ask
questions of the Company and receive answers from the Company concerning its
business, operations and financial condition and previous equity sales, and to
have all such questions answered to the full satisfaction of the Grantee.

 

 E-3-4 

 

 

(c) Unless and until the Shares represented by this Right are registered under
the Securities Act, all certificates representing the Shares and any
certificates subsequently issued in substitution therefor and any certificate
for any securities issued pursuant to any stock split, share reclassification,
stock dividend or other similar capital event shall bear legends in
substantially the following form:

 

THESE SECURITIES HAVE NOT BEEN REGISTERED OR OTHERWISE QUALIFIED UNDER THE
SECURITIES ACT OF 1933 (THE 'SECURITIES ACT') OR UNDER THE APPLICABLE OR
SECURITIES LAWS OF ANY STATE. NEITHER THESE SECURITIES NOR ANY INTEREST THEREIN
MAY BE SOLD, TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF
REGISTRATION UNDER THE SECURITIES ACT OR ANY APPLICABLE SECURITIES LAWS OF ANY
STATE, UNLESS PURSUANT TO EXEMPTIONS THEREFROM.

 

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ISSUED PURSUANT TO THAT
CERTAIN NONSTATUTORY STOCK RIGHT AGREEMENT DATED ____________ BETWEEN THE
COMPANY AND THE ISSUEE WHICH RESTRICTS THE TRANSFER OF THESE SHARES WHICH ARE
SUBJECT TO REPURCHASE BY THE COMPANY UNDER CERTAIN CONDITIONS.

 

and/or such other legend or legends as the Company and its counsel deem
necessary or appropriate. Appropriate stop transfer instructions with respect to
the Shares have been placed with the Company's transfer agent.

 

14. Stand-off Agreement. Grantee agrees that, in connection with any secondary
registration of the Company's securities under the Securities Act, and upon the
request of the Company or any underwriter managing an underwritten offering of
the Company's securities, Grantee shall not sell, short any sale of, loan, grant
an Right for, or otherwise dispose of any of the Shares (other than Shares
included in the offering) without the prior written consent of the Company or
such managing underwriter, as applicable, for a period of at least one year
following the effective date of registration of such offering.

 



 E-3-5 

 

 

15. Restriction Upon Transfer. The Shares may not be sold, transferred or
otherwise disposed of and shall not be pledged or otherwise hypothecated by the
Grantee except as hereinafter provided.

 

(a) Repurchase Right on Termination Other Than for Cause. For the purposes of
this Section, a "Repurchase Event" shall mean an occurrence of one of (i)
termination of Grantee's service as a consultant; (ii) death of Grantee; (iii)
bankruptcy of Grantee, which shall be deemed to have occurred as of the date on
which a voluntary or involuntary petition in bankruptcy is filed with a court of
competent jurisdiction; (iv) dissolution of the marriage of Grantee, to the
extent that any of the Shares are allocated as the sole and separate property of
Grantee's spouse pursuant thereto (in which case, this Section shall only apply
to the Shares so affected); or (v) any attempted transfer by the Grantee of
Shares, or any interest therein, in violation of this Agreement. Upon the
occurrence of a Repurchase Event, the Company shall have the right (but not an
obligation) to repurchase all or any portion of the Shares of Grantee at a price
equal to the fair value of the Shares as of the date of the Repurchase Event.

 

(b) Repurchase Right on Termination for Cause. In the event Grantee’s service as
a consultant is terminated by the Company “for cause” (as contemplated by
Section 7), then the Company shall have the right (but not an obligation) to
repurchase Shares of Grantee at a price equal to the Exercise Price. Such right
of the Company to repurchase Shares shall apply to 100% of the Shares for one
(1) year from the date of this Agreement; and shall thereafter lapse at the rate
of twenty percent (20%) of the Shares on each anniversary of the date of this
Agreement. In addition, the Company shall have the right, in the sole discretion
of the Board and without obligation, to repurchase upon removal or resignation
all or any portion of the Shares of Grantee, at a price equal to the fair value
of the Shares as of the date of such removal or resignation, which right is not
subject to the foregoing lapsing of rights. In the event the Company elects to
repurchase the Shares, the stock certificates representing the same shall
forthwith be returned to the Company for cancellation.

 

(c) Exercise of Repurchase Right. Any Repurchase Right under Paragraphs 15(a) or
15(b) shall be exercised by giving notice of exercise as provided herein to
Grantee or the estate of Grantee, as applicable. Such right shall be exercised,
and the repurchase price thereunder shall be paid, by the Company within a
ninety (90) day period beginning on the date of notice to the Company of the
occurrence of such Repurchase Event (except in the case of termination of
employment or retirement, where such Right period shall begin upon the
occurrence of the Repurchase Event). Such repurchase price shall be payable only
in the form of cash (including a check drafted on immediately available funds)
or cancellation of purchase money indebtedness of the Grantee for the Shares. If
the Company can not purchase all such Shares because it is unable to meet the
financial tests set forth in Delaware law, the Company shall have the right to
purchase as many Shares as it is permitted to purchase under such sections. Any
Shares not purchased by the Company hereunder shall no longer be subject to the
provisions of this Section 15.

 

 E-3-6 

 

  

(d) Right of First Refusal. In the event Grantee desires to transfer any Shares
during his or her lifetime, Grantee shall first offer to sell such Shares to the
Company. Grantee shall deliver to the Company written notice of the intended
sale, such notice to specify the number of Shares to be sold, the proposed
purchase price and terms of payment, and grant the Company an Right for a period
of thirty days following receipt of such notice to purchase the offered Shares
upon the same terms and conditions. To exercise such Right, the Company shall
give notice of that fact to Grantee within the thirty (30) day notice period and
agree to pay the purchase price in the manner provided in the notice. If the
Company does not purchase all of the Shares so offered during foregoing Right
period, Grantee shall be under no obligation to sell any of the offered Shares
to the Company, but may dispose of such Shares in any lawful manner during a
period of one hundred and eighty (180) days following the end of such notice
period, except that Grantee shall not sell any such Shares to any other person
at a lower price or upon more favorable terms than those offered to the Company.

 

(e) Acceptance of Restrictions. Acceptance of the Shares shall constitute the
Grantee's agreement to such restrictions and the legending of his certificates
with respect thereto. Notwithstanding such restrictions, however, so long as the
Grantee is the holder of the Shares, or any portion thereof, he shall be
entitled to receive all dividends declared on and to vote the Shares and to all
other rights of a shareholder with respect thereto.

 

(f) Permitted Transfers. Notwithstanding any provisions in this Section 15 to
the contrary, the Grantee may transfer Shares subject to this Agreement to his
or her parents, spouse, children, or grandchildren, or a trust for the benefit
of the Grantee or any such transferee(s); provided, that such permitted
transferee(s) shall hold the Shares subject to all the provisions of this
Agreement (all references to the Grantee herein shall in such cases refer
mutatis mutandis to the permitted transferee, except in the case of clause (iv)
of Section 15(a) wherein the permitted transfer shall be deemed to be
rescinded); and provided further, that notwithstanding any other provisions in
this Agreement, a permitted transferee may not, in turn, make permitted
transfers without the written consent of the Grantee and the Company.

 

(g) Release of Restrictions on Shares. All other restrictions under this Section
15 shall terminate five (5) years following the date of this Agreement.

 

16. Notices. Any notice required to be given pursuant to this Right or the Plan
shall be in writing and shall be deemed to be delivered upon receipt or, in the
case of notices by the Company, five (5) days after deposit in the U.S. mail,
postage prepaid, addressed to Grantee at the address last provided by Grantee
for use in Company records related to Grantee.

 

17. Agreement Subject to Plan; Applicable Law. This Right is made pursuant to
the Plan and shall be interpreted to comply therewith. A copy of such Plan is
available to Grantee, at no charge, at the principal office of the Company. Any
provision of this Right inconsistent with the Plan shall be considered void and
replaced with the applicable provision of the Plan. This Right has been granted,
executed and delivered in the State of Delaware, and the interpretation and
enforcement shall be governed by the laws thereof and subject to the exclusive
jurisdiction of the courts therein.

 

 E-3-7 

 

 

In Witness Whereof, the parties hereto have executed this Right as of the date
first above written.

 

 

COMPANY:

 

OMAGINE, INC.

a Delaware corporation 



            By:     Name:     Title:            GRANTEE:



By:







      (signature)             Name:

 



 E-3-8 

 

 

Appendix A

 

NOTICE OF EXERCISE

 

Omagine, Inc.

Empire State Building

350 Fifth Avenue, Suite 4815-17

New York, NY 10118

 

Re: Stock Appreciation Right

 

Notice is hereby given pursuant to Section 6 of my Stock Appreciation Right
Agreement that I elect to exercise the Right with respect to the number of
shares set forth below, with reference to the Base Price set forth in such
agreement:

 

Stock Appreciation Right Agreement dated: ____________

 

Number of shares being exercised: ____________

 

Base Price: $____________

 

I hereby confirm that such shares are being acquired by me for my own account
for investment purposes, and not with a view to, or for resale in connection
with, any distribution thereof. I will not sell or dispose of my Shares in
violation of the Securities Act of 1933, as amended, or any applicable federal
or state securities laws.

 

I understand that the certificate representing the Shares received upon this
exercise will bear a restrictive legend within the contemplation of the
Securities Act and as required by such other state or federal law or regulation
applicable to the issuance or delivery of the Right Shares.

 

I agree to provide to the Company such additional documents or information as
may be required pursuant to the Omagine, Inc. 2014 Stock Right Plan.

 



  By:   (signature)   Name:



 

 

 



 

 